               Case 21-10527-JTD   Doc 498-2     Filed 05/22/21   Page 1 of 66




                                         Exhibit 2

                             Riverside Asset Purchase Agreement




                                             5
DOCS_DE:234522.2 13044/001
Case 21-10527-JTD    Doc 498-2     Filed 05/22/21   Page 2 of 66




             ASSET PURCHASE AGREEMENT

                         (RIVERSIDE)

                     BY AND BETWEEN

             CARBONLITE INDUSTRIES, LLC

                             AND

            TSG SHELF II ACQUISITION, LLC


                    Dated as of May 21, 2021
          Case 21-10527-JTD        Doc 498-2       Filed 05/22/21   Page 3 of 66




SCHEDULES

    1.      Section 2.1(a): Purchased Equipment

    2.      Section 2.1(c): Acquired Contracts

    3.      Section 2.1(c)-1: Excluded Vendor Contracts

    4.      Section 2.1(e): Acquired Real Property Leases

    5.      Section 2.1(f): Acquired Personal Property Leases

    6.      Section 2.1(g): Permits and Licenses

    7.      Section 2.1(i): Open Customer Orders

    8.      Section 2.1(j): Open Supplier Orders

    9.      Section 2.1(l): Acquired Intellectual Property Rights

    10.     Section 2.1(m): Acquired L/Cs

    11.     Section 2.2(h): Additional Excluded Assets

    12.     Section 3.3: Consents and Approvals; Governmental Authority

    13.     Section 3.4: Compliance with Laws

    14.     Section 3.5: Litigation

    15.     Section 3.6(a): Financial Statements

    16.     Section 3.6(b): Material Liabilities

    17.     Section 3.6(c): Accounts Receivable Over 30 Days and 120 Days Outstanding

    18.     Section 3.6(e): L/C Draws

    19.     Section 3.6(f): DIP Budgeted Capital Expenditures

    20.     Section 3.6(g): Prepaid Assets, Cure Costs, and Tax Prorations

    21.     Section 3.6(h): Capital Lease Obligations

    22.     Section 3.7(a): Real Property Leases

    23.     Section 3.7(b): Contracts Related to Material Repairs, Work or Improvements

    24.     Section 3.8(a): Material Contracts
                                              i
      Case 21-10527-JTD        Doc 498-2       Filed 05/22/21   Page 4 of 66




25.    Section 3.8(b): Defaults Under Material Contracts

26.    Section 3.9(a): Employee Information

27.    Section 3.9(d): Severance Obligations

28.    Section 3.10(a): Benefit Plans

29.    Section 3.11: Permits and Licenses Compliance

30.    Section 3.12(a): Owned Intellectual Property

31.    Section 3.12(c): Intellectual Property Matters

32.    Section 3.12(f): Computer Systems

33.    Section 3.13(c): Environmental Liabilities

34.    Section 3.14: Wayward Assets

35.    Section 3.15: Description of Tax Liabilities

36.    Section 3.16(a)(i): Key Business Relationships

37.    Section 3.16(a)(ii): Disclosures Relative to Key Business Relationships

38.    Section 3.16(b): Discounts and Allowances

39.    Section 3.17: Insurance Policies

40.    Section 3.18: Brokers

41.    Section 3.20: Intercompany Agreements

42.    Section 5.5(a): Subject and Selected Employees




                                          ii
            Case 21-10527-JTD     Doc 498-2       Filed 05/22/21   Page 5 of 66




EXHIBITS:

Exhibit A – Form of Note Purchase Agreement
Exhibit B-1 – Equity Consideration Term Sheet and Form of Amended and Restated Limited
              Liability Company Agreement of TSG Shelf II Investments, LLC
Exhibit B-2 – Form of Subscription Agreement
Exhibit 1.1 – Form of Sale Order
Exhibit 1.3 – Certain Non-Transferred Employees
Exhibit 2.6(a) – Form of Escrow Agreement
Exhibit 2.6(c) – Applicable Methodology
Exhibit 2.7(b)(i) – Form of Bill of Sale, Assignment and Assumption
Exhibit 2.7(b)(ii) – Form of IP Assignment
Exhibit 2.7(b)(vi) – Form of Real Property Assignment and Assumption Agreement




                                            iii
             Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 6 of 66




                                ASSET PURCHASE AGREEMENT

         THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 21,
2021, by and between TSG Shelf II Acquisition, LLC, a Delaware limited liability company (the
“Purchaser”), and CarbonLite Industries, LLC, a Delaware limited liability company (“Seller”),
the Seller being a chapter 11 debtor and debtor in possession in Case No. 21-10527(JTD) (jointly
administered) (the “Bankruptcy Case”) pending in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). CarbonLite Holdings LLC, a Delaware limited
liability company (“Holdings”), hereby joins in this Agreement for the sole and exclusive
purposes of (a) agreeing to transfer to Purchaser at the Closing, all of Holdings’ right, title and
interest in and to any Acquired Intellectual Property Rights (as defined herein) and any Wayward
Assets (as defined herein) described in Section 3.14 of the Disclosure Schedule pursuant to an
assignment document in the same form and content, in all material respects, as the IP
Assignment (the “Holdings Assignment”) and (b) Section 5.15 of this Agreement. Certain
capitalized terms used herein are defined in ARTICLE I.

                                        W I T N E S S E T H:

       WHEREAS, Holdings is the indirect owner of all the membership interests in Seller;

       WHEREAS, Seller is engaged in the conduct of the Business (as defined below) at the
Riverside Facility (as defined below); and

       WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, pursuant to, among other provisions thereof, Section 363 of Chapter 11 of Title 11 of
the United States Code (the “Bankruptcy Code”), the Purchased Assets (as defined below), for
the consideration and upon the terms and conditions contained in this Agreement.

       NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance, the parties hereto
agree as follows:

                                            ARTICLE I

                                          DEFINITIONS

       1.1     Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

       “A&R LLC Agreement” has the meaning given to it in the definition of Equity
Subscription Documents.

        “Accounts Receivable” means accounts and notes receivable (whether current or non-
current) and all causes of action specifically pertaining to the collection of the foregoing, in each
case to the extent arising out of the operation of the Business. For the avoidance of all doubt, in
no event shall “Accounts Receivable” include (a) rights or claims to proceeds under Insurance
Policies held by Seller or (b) accounts and notes receivable from related parties of Seller.
              Case 21-10527-JTD        Doc 498-2      Filed 05/22/21     Page 7 of 66




         “Accrued Expenses” is defined in the definition of “Net Working Capital” below.

         “Acquired Contracts” shall have the meaning set forth in Section 2.1(c).

         “Acquired Intellectual Property Rights” shall have the meaning set forth in Section 2.1(l).

         “Acquired Inventories” shall have the meaning set forth in Section 2.1(d).

         “Acquired L/Cs” is defined in Section 2.1(m) hereof.

         “Acquired Personal Property Leases” shall have the meaning set forth in Section 2.1(f).

         “Acquired Real Property Leases” shall have the meaning set forth in Section 2.1(e).

         “Acquired Receivables” is defined in Section 2.1(k) hereof.

       “Adjustment Fund” means the Adjustment Fund Amount, together with any earnings
thereon, less any losses or disbursements therefrom.

       “Adjustment Fund Amount” means $1,000,000, which, notwithstanding anything to the
contrary in this Agreement, shall be set aside in escrow at the Closing solely and exclusively for
the purpose of facilitating payment of any Deficiency Amount (as defined below) to which
Purchaser may be entitled in accordance with Section 2.6(g) hereof.

        “Affiliate” shall mean, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is under common control with, or is controlled by, such specified
Person. For purposes of this definition, “control” (and any similar term) means the power of one
or more Persons to direct, or cause the direction of, the affairs of another Person by reason of
ownership of voting stock or by Contract or otherwise.

        “Agreement” shall mean this Agreement, including the Disclosure Schedule and all other
exhibits and schedules hereto, as it and they may be amended from time to time.

        “Alternative Transaction” means any transaction or series of transactions (whether
pursuant to section 363 or 1129 of the Bankruptcy Code or pursuant to any applicable non-
bankruptcy law) involving the direct or indirect sale, transfer, or other disposition of all, or a
material portion of, the Purchased Assets to a purchaser or purchasers other than Purchaser or
effecting any other transaction the consummation of which would be substantially inconsistent
with the transactions contemplated by this Agreement.

       “Applicable Laws” shall mean all laws, statutes, orders, rules, and regulations of
Governmental Authorities, and judgments, decisions or orders entered by any Governmental
Authority applicable to Seller or the Business.

         “Applicable Methodology” shall have the meaning set forth in Section 2.6(c).

         “Assumed Accounts Payable” is defined in the definition of “Net Working Capital”
below.
                                                  2
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 8 of 66




       “Assumed Liabilities” shall have the meaning set forth in Section 2.3.

       “Auction” shall have the meaning set forth in the Bid Procedures Order.

        “Avoidance Action” shall mean, except for any Excluded Avoidance Actions, any
avoidance claims, rights, recoveries, subordinations or causes of action or remedies under
Chapter 5 of the Bankruptcy Code, including any proceeds thereof, and any analogous state law
claims, in each case, of Seller and its estate, that relate to the Purchased Assets or the Business.

       “Back-Up Bidder” shall have the meaning set forth in the Bid Procedures Order.

       “Bankruptcy Case” has the meaning ascribed to such term in the preamble.

      “Bankruptcy Code” has the meaning ascribed to such term in the recitals of this
Agreement.

       “Bankruptcy Court” has the meaning ascribed to such term in the preamble.

        “Benefit Plans” shall mean (i) any “employee welfare benefit plan” or “employee pension
benefit plan” (as those terms are respectively defined in Sections 3(1) and 3(2) of ERISA), other
than a Multiemployer Plan; and (ii) any retirement or deferred compensation plan, incentive
compensation, employment, change-in-control, collective bargaining, retention, compensation,
employee loan, consulting, severance, stock, share appreciation right, unemployment
compensation, vacation pay, severance pay, bonus arrangement, health benefit, profit-sharing,
death or disability plan, agreement, commitment, program, policy, practice or arrangement or
any other welfare or fringe benefit arrangements in each case in which any Employees
participate or with respect to which Seller has or may have any liability.

        “Bidding Procedures” shall mean and refer to the process and procedures established in
the Bid Procedures Order with respect to the conduct of the transactions contemplated herein and
Seller’s disposition of the Purchased Assets.

        “Bid Procedures Order” shall mean and refer to that certain order (a) Approving Bid
Procedures For The Sale Of Certain Assets, (b) Approving Procedures For The Assumption And
Assignment Of Executory Contracts Or Unexpired Leases In Connection With The Sale, (c)
Approving Certain Bidder Incentives In Connection With The Debtors’ Entry Into Any Potential
Stalking Horse Agreement, (d) Scheduling A Sale Hearing, and (e) Granting Certain Related
Relief, issued by the Bankruptcy Court and entered in the Bankruptcy Case on April 9, 2021
Docket No. 266.

        “Bill of Sale, Assignment and Assumption” shall have the meaning set forth in Section
2.7(b)(i).

       “Business” shall mean the business of processing post-consumer and post-industrial
recycled polyethylene terephthalate (“rPET”) plastic products, as conducted by Seller at the
Riverside Facility in the Ordinary Course of Business during the Look-Back Period.


                                                 3
            Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 9 of 66




        “Business Day” shall mean any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California or State of Texas are authorized or required by law
or other action of a Governmental Authority to close.

       “Capital Lease Obligations” shall have the meaning set forth in Section 3.6(h).

       “Cash and Cash Equivalents” means, collectively, all of Seller’s cash (including petty
cash and checks received prior to the close of business on the Closing Date), checking account
balances, marketable securities, certificates of deposits, time deposits, bankers’ acceptances,
commercial paper, government securities and other cash equivalents, net of uncleared checks
issued by Seller that are not yet reflected in the applicable bank account of Seller.

       “Cash Consideration” has the meaning given to it in the definition of Purchase Price.

       “Claim” shall mean any action, cause of action, suit, debt, lien, liability, claim,
counterclaim, cross-claim, demand, damage, loss, attorneys’ or consultants’ fees, costs or
expenses, of any nature whatsoever, in law or in equity.

       “Closing” shall mean the consummation of the transaction contemplated herein.

       “Closing Cash Consideration” shall have the meaning set forth in Section 2.6(d).

       “Closing Date” shall have the meaning set forth in Section 2.7(a).

         “COBRA” shall mean and refer to the applicable requirements of Part 6 of Subtitle B of
Title I of ERISA and Section 4980B of the Code (and predecessors thereof).

       “Code” shall mean the Internal Revenue Code of 1986, as amended.

       “Computer Systems” shall have the meaning set forth in Section 3.12(f).

       “Confidentiality Agreement” means and refers to that certain Confidentiality Agreement
dated January 13, 2021, by Purchaser in favor of Seller.

       “Consent” shall mean any approval, consent, ratification, waiver or other authorization.

       “Contamination” or “Contaminated” shall mean the presence of Hazardous Material in,
on or under the soil, groundwater, surface water or other environmental media to an extent that
any Response Action is legally required by any Governmental Authority under any
Environmental Law with respect to such presence of Hazardous Material.

        “Contract” means any contract, agreement, grant, sub-grant, arrangement, understanding,
commitment, ground lease, lease, sublease, license, mortgage, bond, note or other instrument
(including any instrument evidencing indebtedness), or other legally binding obligation, and all
amendments thereof (whether written or oral and whether express or implied).

       “Cure Costs” means the monetary amounts that must be paid under Sections 365(b)(1)(A)
and (B) of the Bankruptcy Code in connection with the assumption and/or assignment of any
                                                4
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 10 of 66




Acquired Contract, Acquired Real Property Lease, Acquired Personal Property Lease, or Permits
and Licenses, as agreed upon by Seller and Purchaser or determined by the Bankruptcy Court
pursuant to the Bid Procedures Order.

       “Dallas Facility” shall have the meaning set forth in Section 5.11.

       “Data Room” shall mean that certain virtual data room entitled Project Celtic established
by Seller and certain of its Affiliates on Datasite Diligence.

       “Deficiency Amount” shall have the meaning set forth in Section 2.6(g).

        “Deposit” means a cash amount equal to $4,250,000 (together with all interest from time
to time earned thereon).

       “Designated Contacts” shall have the meaning set forth in Section 5.1(a).

       “DIP Budgeted Capital Expenditures” shall have the meaning set forth in Section 3.6(f).

        “Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller to
Purchaser on the date of this Agreement, as amended, modified or supplemented in accordance
with this Agreement.

       “Dispute Notice” shall have the meaning set forth in Section 2.6(e).

       “Employees” shall mean all full-time and part-time employees employed by Seller at the
Riverside Facility.

         “Environmental Claim” shall mean any Claim by any Person alleging liability (including
liability for Response Action, investigatory costs, governmental response costs, remediation or
clean-up costs, natural resources damages, property damages, personal injuries, attorneys’ fees,
fines or penalties) arising out of, based on, resulting from or relating to (a) the presence, Release
or threatened Release of, or exposure to any Hazardous Materials; (b) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law; or (c) any other matters
for which liability is imposed under Environmental Laws.

        “Environmental Law” shall mean any federal, state or local statute, order, regulation or
ordinance relating to (a) the protection of the natural environment, including natural resources,
(b) the protection of human health and safety as it pertains to exposure to Hazardous Materials,
(c) the manufacture, registration, distribution, formulation, packaging or labeling of Hazardous
Materials or products containing Hazardous Materials, or (d) the handling, use, presence,
generation, treatment, storage, disposal, Release or threatened Release of or exposure to any
Hazardous Materials.

        “Environmental Liabilities” means any indebtedness, liability, Claim, loss, damage, fine,
penalty, cost, expense, deficiency or responsibility, whether known or unknown, arising under,
based on or relating to any Environmental Law, whether based on negligence, strict liability or
otherwise, including liability or responsibility for the costs of enforcement proceedings,
investigations, Response Action, governmental response, removal, remediation, cleanup,
                                                5
             Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 11 of 66




restoration, abatement, monitoring, personal injury, property damage, medical monitoring,
penalties, contribution, indemnification, injunctive relief, natural resource damages, court costs
and reasonable attorneys’ fees.

        “Environmental Permit” means any Permits and Licenses required or issued by any
Governmental Authority under or in connection with any Environmental Law, including any and
all orders, consent orders or binding agreements issued by or entered into with a Governmental
Authority under any applicable Environmental Law.

         “Equity Consideration” shall have the meaning set forth in the definition of Purchase
Price.

       “Equity Subscription Documents” shall mean the (a) Equity Consideration Term Sheet
and Amended and Restated Limited Liability Company Agreement of TSG Shelf II Investments,
LLC, substantially in the form attached hereto as Exhibit B-1 (the “A&R LLC Agreement”), and
(b) Subscription Agreement, substantially in the form attached hereto as Exhibit B-2 (the
“Subscription Agreement”).

      “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

       “Escrow Agreement” shall mean the Escrow Agreement, substantially in the form
attached hereto as Exhibit 2.6(a), to be entered into among Purchaser, Seller and Escrow Holder
concurrently with the execution of this Agreement by all parties hereto.

         “Escrow Holder” is defined in Section 2.6(a)(i) hereof.

         “Estimated Cash Consideration” shall have the meaning set forth in Section 2.6(c).

         “Excess Amount” shall have the meaning set forth in Section 2.6(g).

         “Excluded Assets” shall have the meaning set forth in Section 2.2.

        “Excluded Avoidance Action” shall mean any avoidance claims, rights, recoveries,
subordinations or causes of action or remedies under Chapter 5 of the Bankruptcy Code,
including any proceeds thereof, and any analogous state law claims, and any commercial tort or
preference claims, including any proceeds thereof, in each case, (i) between or among Seller or
any of its affiliated debtors in the Bankruptcy Case, or (ii) against any current or former officer,
director, employee, advisor or consultant of Seller or any of its affiliated debtors in the
Bankruptcy Case that is not a Transferred Employee (provided that, for purposes of this
definition, Transferred Employees shall not include any person set forth on Exhibit 1.3).

         “Excluded Liabilities” shall have the meaning set forth in Section 2.4.

         “Expenses” shall have the meaning set forth in Section 8.2.

         “Facility” shall mean the Riverside Facility.

                                                  6
            Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 12 of 66




       “Final Cash Consideration” shall have the meaning set forth in Section 2.6(g).

       “Financial Statements” shall have the meaning set forth in Section 3.6(a).

        “GAAP” shall mean U.S. generally accepted accounting principles, as in effect from time
to time, consistently applied.

       “Good Faith Objection” shall have the meaning set forth in Section 6.4.

       “Good Funds” is defined in Section 2.6(a)(i) hereof.

         “Governmental Authority” shall mean any U.S., state, local or foreign governmental,
regulatory or administrative body, agency or authority, any court or judicial authority or
arbitration tribunal, whether national, Federal, state or local or otherwise, or any Person lawfully
empowered by any of the foregoing to enforce or seek compliance with any applicable law,
statute, regulation, order or decree.

        “Hazardous Material” shall mean any chemicals, materials, or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“hazardous constituents,” “restricted hazardous materials,” “extremely hazardous substances,”
“toxic substances,” “contaminants,” “pollutants,” “toxic pollutants,” under any Environmental
Law or for which liability or standards of conduct may be imposed pursuant to Environmental
Law, including petroleum and petroleum products, by-products, derivatives or wastes,
radioactive materials, asbestos or asbestos-containing materials or products, per- and
polyfluoroalkyl substances, polychlorinated biphenyls (PCBs) or materials containing same, lead
or lead-based paints or materials, radon, fungus, mold in quantities or concentrations that may
adversely affect human health or materially affect the value or utility of the building(s) in which
it is present, or other substances that may have an adverse effect on human health or the
environment.

       “Holdings” has the meaning ascribed to such term in the preamble of this Agreement.

      “Holdings Assignment” shall have the meaning set forth in the preamble to this
Agreement.

       “Income Tax” means any United States or foreign, federal, state, provincial, municipal or
county Tax that, in whole or in part, is based on, measured by or calculated by reference to net
income, profits or gains, including any state or local franchise Tax, and including any interest,
penalty or addition thereto, whether disputed or not.

       “Income Tax Returns” means any Tax Return with respect to Income Taxes.

       “Independent Auditor” shall have the meaning set forth in Section 2.6(f).

       “Insurance Policies” shall have the meaning set forth in Section 3.17.

       “Intellectual Property Rights” shall mean all of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and statutory invention
                                                7
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 13 of 66




registrations, including reissues, divisions, continuations, continuations in part, extensions and
reexaminations thereof, all rights therein provided by international treaties or conventions
(“Patents”); (b) trademarks, service marks, trade dress, trade names, logos (and all translations,
adaptations, derivations and combinations of the foregoing) and Internet domain names, together
with all goodwill associated with each of the foregoing, any and all common law rights, and
registrations and applications for registration thereof, all rights therein provided by international
treaties or conventions, and all reissues, extensions and renewals of any of the foregoing; (c)
copyrightable works (including computer software source code, executable code, databases and
related documentation and maskworks), copyrights, whether or not registered, and registrations
and applications for registration thereof, and all rights therein provided by international treaties
or conventions; and (d) confidential and proprietary information, including trade secrets,
unpatented inventions, data and know-how (“Trade Secrets”).

       “IP Assignment” shall have the meaning set forth in Section 2.7(b)(ii).

       “Item of Dispute” shall have the meaning set forth in Section 2.6(e).

       “Key Customers” shall have the meaning set forth in Section 3.16(a).

       “Key Vendors” shall have the meaning set forth in Section3.16(a).

       “Knowledge” shall mean, with respect to Seller, the actual knowledge as of the date
hereof and the Closing, of Leon Farahnik, Brian Weiss, Alex Delnik and Gregg Milhaupt.

       “L/C Consideration” is defined in the definition of Purchase Price.

       “Lien” shall mean all liens, encumbrances, mortgages, charges, claims, restrictions,
pledges, security interests, title defects, easements, rights of way, covenants and encroachments.

       “Look-Back Period” means the period beginning on January 1, 2019.

        “Material Adverse Effect” shall mean any change, event, occurrence, condition,
development, fact, or state of facts occurring that has had or would reasonably be expected to
have a material adverse effect on (i) the condition (financial or otherwise) or results of operations
of the Business, the Purchased Assets, or the Assumed Liabilities, taken as a whole, or
(ii) Seller’s ability to consummate the transactions contemplated by this Agreement; provided,
however, the following shall be disregarded in determining whether there has been a Material
Adverse Effect or whether a Material Adverse Effect could or would reasonably be expected to
occur: (i) general economic, business, industry or credit, financial or capital market conditions
(whether in the United States or internationally), including conditions affecting generally all
companies engaged in the Business or a segment thereof, or the industries served by the
Business; (ii) the taking of any action by Seller expressly required or permitted to be taken by
this Agreement or the Related Agreements; (iii) the announcement of this Agreement or
pendency of the transactions contemplated hereby; (iv) the breach of this Agreement or any
Related Agreement by Purchaser; (v) pandemics (including, without limitation, the COVID-19
pandemic existing and continuing as of the date of this Agreement), earthquakes, tornados,
hurricanes, floods and acts of God; (vi) acts of war (whether declared or not declared), sabotage,

                                                 8
             Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 14 of 66




terrorism, military actions or the escalation thereof; (vii) any changes or prospective changes in
applicable laws, regulations or accounting rules, including GAAP or interpretations thereof, or
any changes or prospective changes in the interpretation or enforcement of any of the foregoing,
or any changes in general legal, regulatory or political conditions; (viii) adverse changes or
effects on the Business or the Purchased Assets that directly result from the filing or pendency of
the Bankruptcy Case; and (ix) solely for purposes of the condition set forth in Section 6.5, any
existing event, occurrence or circumstance described or set forth in the Disclosure Schedule,
except, in the case of the foregoing clauses (i), (v), (vi), and (vii), to the extent that the Business
or the Purchased Assets are disproportionately adversely affected thereby relative to other
similarly situated Persons operating in the industries in which the Business operates.

         “Material Contract” shall have the meaning set forth in Section 3.8(a).

         “Multiemployer Plan” shall have the meaning set forth in Section 3(37) of the Code.

        “Net Working Capital” shall mean the total of (a) the sum of (i) Acquired Receivables,
(ii) Acquired Inventories, and (iii) Prepaid Assets as of the Closing Date, less (b) the sum of (i)
trade payables incurred with respect to the Business during the period between initiation of the
Bankruptcy Case and the Closing Date (the “Relevant Period”) (collectively, the amounts
described in this clause (i) are referred to herein as the “Assumed Accounts Payable”, which
Assumed Accounts Payable shall exclude, for the avoidance of doubt, any amounts payable to
related parties of Seller) and (ii) accrued expenses of Seller incurred or accrued with respect to
the Business during the Relevant Period (collectively, the amounts described in this clause (ii)
are referred to herein as the “Accrued Expenses”). All of the foregoing shall be determined in
accordance with the Applicable Methodology.

        “Non-Tax Prorations” shall mean closing adjustments to be included in the calculation of
(a) Estimated Cash Consideration at Closing in accordance with Section 2.6(c) and (b) Final
Cash Consideration in accordance with Section 2.6(d) or, if there is a dispute, Section 2.6(e) and
(f), based on the proration of utilities and rents but not Property Taxes.

         “Note Consideration” shall have the meaning set forth in the definition of Purchase Price.

        “Note Purchase Agreement” shall mean the Note Purchase Agreement among Purchaser,
as Issuer, the subsidiary guarantors party thereto and the noteholders party thereto, substantially
in the form attached hereto as Exhibit A.

         “Notice of Successful Bidder” shall have the meaning set forth in the Bid Procedures
Order.

         “Open Customer Orders” shall have the meaning set forth in Section 2.1(i).

         “Open Supplier Orders” shall have the meaning set forth in Section 2.1(j).

       “Order” means any award, decision, injunction, order, ruling, subpoena, or verdict
entered, issued, made, or rendered by any court, administrative agency, or other Governmental
Authority or by any arbitrator.

                                                  9
            Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 15 of 66




        “Ordinary Course of Business” means, with respect to any Person, actions that are taken
in the ordinary course of business and consistent with the past practices of such Person.

        “Orion” shall mean, collectively, the affiliates of Orion Energy Partners, LP who are
existing lenders under that certain Credit Agreement, dated as of August 2, 2019, among
CarbonLite Holdings, LLC, as Borrower, the subsidiaries of CarbonLite Holdings, LLC party
thereto as guarantors, the lenders party thereto, and Orion Energy Partners Investment Agent,
LLC, as administrative agent and collateral agent.

       “Owned Intellectual Property” shall have the meaning set forth in Section 3.12(a).

       “Palmyrita Expenditures” shall have the meaning set forth in Section 2.7(b)(xii).

       “Palmyrita Lease” shall have the meaning set forth in Section 2.2(i).

       “Palmyrita Site” shall have the meaning set forth in the definition of Riverside Leased
Property.

       “Patents” has the meaning set forth in the definition of Intellectual Property Rights.

       “Pending Good Faith Review” shall have the meaning set forth in Section 6.4.

       “Permits and Licenses” shall have the meaning set forth in Section 2.1(g).

       “Permitted Access Parties” is defined in Section 5.4 hereof.

        “Permitted Post-Closing Encumbrance” shall mean (i) the following non-monetary
encumbrances: (a) licenses and similar rights granted with respect to Intellectual Property Rights,
(b) with respect to any real property interest, zoning restrictions, building codes and other land
use laws regulating the use or occupancy of real property and imperfections in title, charges, and
easements, in each case that do not materially interfere with the operation of the assets or
property to which they relate, and (c) with respect to any real property interest, Liens on the
interest of any third party landlord or sublandlord or underlying fee interest of any Acquired Real
Property Lease, but only those not extinguished by the Sale Order, and (ii) all Liens relating to or
arising in connection with (A) the Note Consideration, and (ii) ad valorem Taxes encumbering
any Purchased Asset which are both (x) a Lien not yet due and payable as of the Closing and (y)
included in the Tax Prorations made between Purchaser and Seller in accordance with Section
5.8 hereof.

       “Person” shall mean an individual, corporation, partnership, joint venture, trust,
association, estate, joint stock company, limited liability company, Governmental Authority or
any other organization of any kind.

       “Personal Information” means, in addition to any definition for “personal information” or
any similar term (e.g., “personal data” or “personally identifiable information”) provided by
Applicable Law, or by Seller in any of its privacy policies, notices or contracts applicable to the
Business or the Purchased Assets, all information that identifies, could be used to identify or is
otherwise associated with an individual person.
                                                10
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 16 of 66




       “Post-Petition Costs” shall have the meaning set forth in Section 2.7(b)(xi).

        “Prepaid Assets” means (a) the items listed on Section 3.6(g) of the Disclosure Schedule
delivered as of the date hereof and (b) all cash deposits (including, without limitation, and
excluding duplication of any amounts included in the L/C Consideration, the amount of any
security deposit held by a landlord under an Acquired Real Property Lease(s) that exceeds the
equivalent of one (1) month’s fixed rent under the applicable Acquired Real Property Lease),
advance payments and other prepaid items (except for advances for capital projects), in each
case, (i) relating to or arising in connection with the operation of the Business, (ii) that are made
after the date hereof and (iii) that are added to Section 3.6(g) of the Disclosure Schedule in
accordance with Section 2.1(o); provided, that Prepaid Assets will not include items relating to
(A) the Palmyrita Lease, (B) prepaid D&O/EPLI insurance with US Specialty Insurance Co., (C)
any Contract with Lexmar Distribution, Inc. or (D) any other Excluded Asset.

        “Privacy Laws” means any and all Applicable Laws, legal requirements and self-
regulatory guidelines relating to the receipt, collection, compilation, use, storage, processing,
sharing, safeguarding, security (both technical and physical), disposal, destruction, disclosure or
transfer (including cross-border) of Personal Information, including the Federal Trade
Commission Act, California Consumer Privacy Act, Gramm-Leach-Bliley Act, Payment Card
Industry Data Security Standard, EU General Data Protection Regulation, and any and all
Applicable Laws relating to breach notification or marketing in connection with Personal
Information.

       “Proceeding” means any judicial, administrative or arbitral actions, arbitrations, suits,
hearings, disputes, audits, administrative proceedings, condemnation or eminent domain
proceedings.

        “Property Taxes” shall mean ad valorem, property, excise or similar Taxes (including any
interest, fine, penalty or additions to tax imposed by any Governmental Authority in connection
with such Taxes) based upon the acquisition, operation or ownership of the Purchased Assets but
excluding, for the avoidance of doubt, Income Taxes and Transfer Taxes.

        “Purchase Price” shall mean $43,500,000 consisting of (i) cash in the amount of
$22,500,000, plus (A) the aggregate amount of all Cash or Cash Equivalents backing or securing
the Acquired L/Cs as of the Closing Date in the amount set forth on Schedule 2.1(m) (the “L/C
Consideration”), minus (B) any amounts drawn under any Acquired L/C as of the Closing Date,
minus (C) the amount of any Cure Costs paid or escrowed by Purchaser in accordance with
Section 5.13, plus or minus (as applicable) (D) the amount, if any, by which the Net Working
Capital as of the Closing Date is greater or less than, as applicable, the Target Closing Net
Working Capital, plus or minus (as applicable) (E) the Non-Tax Prorations, minus (F) Transfer
Taxes to the extent not paid by Seller at the Closing plus (ii) senior secured notes in the
aggregate principal amount of $21,000,000 and having the terms set forth in the Note Purchase
Agreement, plus (iii) Class C Units in TSG Shelf II Investments, LLC having the terms set forth
in the Equity Subscription Documents, plus (iv) without duplication of any item described in
clause (i) of this definition and solely for purposes of the Purchase Price allocation in Section
2.6(h), the Assumed Liabilities. The consideration described in clause (i) of this definition is
referred to as the “Cash Consideration,” which is subject to adjustment pursuant to Section 2.6.
                                                11
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 17 of 66




The consideration described in clause (ii) of this definition is referred to as the “Note
Consideration.” The consideration described in clause (iii) of this definition is referred to as the
“Equity Consideration.”

       “Purchased Assets” shall have the meaning set forth in Section 2.1.

       “Purchased Equipment” shall have the meaning set forth in Section 2.1(a).

       “Purchaser” shall have the meaning set forth in the preamble.

       “Purchaser’s 401(k) Plan” shall have the meaning set forth in Section 5.14.

       “R&W Policy” is defined in Section 5.3 of this Agreement.

       “Reading Facility” shall have the meaning set forth in Section 5.11.

        “Real Property Lease Assignment and Assumption Agreement” shall have the meaning
set forth in Section 2.7(b)(vi).

       “Registered Intellectual Property” shall have the meaning set forth in Section 3.12(a).

      “Related Agreements” shall mean the Bill of Sale, Assignment and Assumption, the IP
Assignment, the Real Property Lease Assignment and Assumption Agreement, and the Escrow
Agreement.

        “Release” means any release, spill, emission, discharge, leaking, pumping, injection,
deposit, placing, disposal, dispersal, leaching or migration into the environment (including,
without limitation, ambient air, surface water, groundwater and surface or subsurface strata) or
into or out of any property, including the movement of any Hazardous Material through or in the
air, vapor, soil, surface water, groundwater or property.

       “Relevant Period” is defined in the definition of “Net Working Capital” above.

        “Response Action” shall mean any action taken to investigate, abate, treat, remediate,
clean up, remove or mitigate any violation of Environmental Law, any Contamination of any
property owned, leased or used by the Business or any release or threatened release of Hazardous
Materials. Without limitation, Response Action shall include any action that would be a
response as defined by the Comprehensive Environmental Response, Compensation and
Liability Act, as amended at the date of Closing, 42 U.S.C. § 9601 (25).

       “Riverside Facility” shall mean and refer to the facility operated at and from the
Riverside Leased Property.

       “Riverside Leased Property” shall mean and refer collectively to that certain real property
commonly known as (i) 875 Michigan Avenue, Riverside, California 92507, and (ii) 555
Palmyrita, Riverside, California 92507 (the “Palmyrita Site”), in each case together with all
buildings, structures, fixtures and improvements erected thereon, and any and all rights,

                                                12
            Case 21-10527-JTD        Doc 498-2      Filed 05/22/21     Page 18 of 66




privileges, easements, licenses, hereditaments and other appurtenances relating thereto, and used,
or held for use, in connection with the operation of the Business.

       “Sale Hearing” shall have the meaning set forth in the Bid Procedures Order.

        “Sale Order” shall mean an order of the Bankruptcy Court entered in the Bankruptcy
Case approving and authorizing this Agreement and the transaction contemplated herein
(including, without limitation, approving and authorizing Seller’s assumption and assignment
pursuant to Section 365 of the Bankruptcy Code of the Acquired Contracts, Acquired Personal
Property Leases and Acquired Real Property Leases), which Sale Order shall be in the form
attached as Exhibit 1.1 (Sale Order) to this Agreement, with such changes that are acceptable to
Seller and Purchaser in their respective sole discretion (provided that changes to the Sale Order
that do not adversely affect Purchaser or Seller need only be reasonably acceptable to Seller or
Purchaser, as applicable).

       “Selected Employees” shall have the meaning set forth in Section 5.5(a).

       “Seller” shall have the meaning set forth in the preamble.

       “Seller Intellectual Property” shall mean Owned Intellectual Property, together with all
other Intellectual Property Rights licensed to Seller or which Seller otherwise has the right to
use.

       “Seller’s 401(k) Plan” shall have the meaning set forth in Section 5.14.

       “Subject Employees” shall have the meaning set forth in Section 5.5(a).

       “Subscription Agreement” has the meaning given to it in the definition of Equity
Subscription Documents.

       “Successful Bidder” shall have the meaning set forth in the Bid Procedures Order.

       “Target Closing Net Working Capital” shall mean $-0-.

        “Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) shall mean (i)
any net income, capital gains, gross income, gross receipts, sales, use, transfer, ad valorem,
franchise, profits, license, capital, withholding, payroll, estimated, employment, excise, goods
and services, severance, stamp, occupation, premium, property, social security, environmental
(including Code section 59A), alternative or add-on, value added, registration, windfall profits or
other taxes, duties, charges, fees, levies or other assessments imposed by any Governmental
Authority, or any interest, penalties, or additions to tax incurred under Applicable Laws with
respect to taxes and (ii) any liability in respect of any item described in clause (i) above that
arises by reason of a contract, assumption, transferee or successor liability, operation of law
(including by reason of participation in a consolidated, combined or unitary Tax Return) or
otherwise.

       “Tax Prorations” shall mean the Property Taxes allocable to Seller pursuant to the
procedures set forth in Section 5.8 to the extent unpaid at the Closing.
                                                 13
           Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 19 of 66




        “Tax Returns” shall mean any report, return (including any information return),
declaration or other filing required or permitted to be supplied to any taxing authority or
jurisdiction with respect to Taxes, including any amendments or attachments to such reports,
returns, declarations or other filings.

       “Termination Date” shall have the meaning set forth in Section 8.1(b).

       “Trade Secrets” has the meaning set forth in the definition of Intellectual Property Rights.

       “Transfer Taxes” shall have the meaning set forth in Section 5.7.

       “Transferred Employees” shall have the meaning set forth in Section 5.5(a).

       “Upset Agreement” is defined in Section 9.1(a) below.

       “Upset Purchaser” is defined in Section 9.1(a) below.

       “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended.

       “Wayward Assets” is defined in Section 5.15 below.

                                          ARTICLE II

                             PURCHASE AND SALE; CLOSING

        2.1     Purchase and Sale. Upon the terms and subject to the conditions set forth in this
Agreement (including, without limitation, entry of the Sale Order), at the Closing, Seller shall
sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase and accept
from Seller, good title in and to all of the assets of Seller, wherever located, whether at the
Riverside Facility or in transit thereto which are used or are held for use primarily in the
Business, including, without limitation, the following assets (the “Purchased Assets”), in each
case free and clear of all Liens to the extent provided in the Sale Order (other than Permitted
Post-Closing Encumbrances):

               (a)    All owned machinery, equipment, furniture, fixtures, structures,
improvements, office furnishings, tools and dies, molds and parts, spares, vehicles, computer
hardware and software, and other tangible personal property owned by Seller for use primarily in
connection with the Business, including those located at, on or affixed to the Riverside Facility,
including, without limitation, the tangible personal property identified on Section 2.1(a) of the
Disclosure Schedule (collectively, the “Purchased Equipment”);

              (b)    to the extent assignable, all rights in all warranties of any manufacturer or
vendor in connection with the Purchased Equipment;

               (c)   all contracts and agreements, licenses, utility supply arrangements, and
other contracts and agreements, whether written or oral, which are related primarily to the
Business at the Riverside Facility and identified on Section 2.1(c) of the Disclosure Schedule
                                               14
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21     Page 20 of 66




(collectively, the “Acquired Contracts”). For the avoidance of doubt, references herein to
Acquired Contracts shall not be deemed to include Acquired Real Property Leases, Acquired
Personal Property Leases, Permits and Licenses or any contract with any of the vendors listed on
Section 2.1(c)-1 of the Disclosure Schedule;

               (d)     all inventories of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned by Seller and
used or held for use primarily in connection with the Business that are: (i) in each case, taken
into account in the determination of Net Working Capital and less than 90 days aged as of the
Closing Date and (ii) other inventory items mutually agreed to by Purchaser and Seller after the
date hereof (collectively, the “Acquired Inventories”);

                (e)     Seller’s leasehold interest in the Riverside Facility arising under the leases
identified in Section 2.1(e) of the Disclosure Schedule (the “Acquired Real Property Leases”);

                (f)    all leasehold rights in personal property leased by Seller and used or held
for use primarily in connection with the Business at the Riverside Facility, as set forth in the
leases identified in Section 2.1(f) of the Disclosure Schedule (the “Acquired Personal Property
Leases”);

               (g)      all the permits, including environmental permits, licenses, approvals,
franchises and registrations and other governmental licenses, permits or approvals issued to
Seller or any Affiliate thereof with respect to the ownership or operation of the Riverside Facility
or Purchased Assets or the conduct of the Business at the Riverside Facility, as identified in
Section 2.1(g) of the Disclosure Schedule (collectively, the “Permits and Licenses”);

               (h)     other than the books and records contemplated by Section 2.2(b) below,
all books and records maintained by Seller or its Affiliates to the extent related to the Business or
the Purchased Assets, including without limitation, engineering drawings of machinery and
equipment currently used or held for use primarily in connection with the Business; blueprints
and other technical papers; user manuals; inventory, maintenance, and asset history records;
construction plans and specifications; administrative libraries; environmental records required by
law or regulation; and systems documentation and other data processing information and records,
except, in each instance, to the extent they relate to the Excluded Assets;

               (i)     to the extent not fulfilled prior to Closing, the open purchase orders that
are set forth on Section 2.1(i) of the Disclosure Schedule and that arose on or after March 15,
2021 for goods and services with customers of the Business at the Riverside Facility outstanding
as of the Closing Date (collectively, the “Open Customer Orders”); provided, that Section 2.1(i)
of the Disclosure Schedule shall be updated prior to the Closing to reflect additional open
purchase orders arising after the date hereof which Seller may hereafter enter into so long as such
order includes terms reasonably comparable to the generally prevailing terms of the Open
Customer Orders set forth on Section 2.1(i) of the Disclosure Schedule as of the date hereof;

               (j)    the right to receive all goods or services to be provided to Seller in
connection with the Business at the Riverside Facility pursuant to the open orders set forth on
Section 2.1(j) of the Disclosure Schedule (the “Open Supplier Orders”) for goods and services
                                                 15
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21     Page 21 of 66




with suppliers that remain unfulfilled as of the Closing Date; provided, that Section 2.1(j) of the
Disclosure Schedule shall be updated prior to the Closing to reflect additional open orders arising
after the date hereof which Seller may hereafter enter into so long as such order includes terms
reasonably comparable to the generally prevailing terms of the Open Supplier Orders set forth on
Section 2.1(j) of the Disclosure Schedule as of the date hereof;

                (k)     all Accounts Receivable (other than from Niagara Bottling, Bantam
Materials, Everrank, Banyan Plastics, Worldwide of New York, GP Harmon Recycling, Reterra,
Encina Renewables, Indorama, Graham Packaging, Oldcastle Infrastructure, Pactiv, Resilux
America, LLC and, in each case, their respective Affiliates, and CarbonLite P, LLC, CarbonLite
Recycling, LLC, and PinnPack Packaging, LLC), wherever located, of Seller which (i) are
specifically related to products produced at the Riverside Facility on or before the Closing Date,
(ii) are owing to Seller by customers who have placed orders with or purchased goods from
Seller prior to the Closing and (iii) have been outstanding for (A) less than 120 days as of the
Closing Date or (B) solely with respect to Accounts Receivable that relate to products sold to
California Department of Resources Recycling and Recovery (CalRecycle), less than 210 days as
of the Closing Date (collectively, the foregoing are referred to as the “Acquired Receivables”);

                (l)    all Intellectual Property Rights, wherever located, owned by Seller and/or
its Affiliates and used or held for use in the Business at the Riverside Facility, including any
enterprise resource planning system relating to the Business or the Purchased Assets, the name
“CarbonLITE” and those Intellectual Property Rights set forth on Section 2.1(l) of the Disclosure
Schedule (the “Acquired Intellectual Property Rights”);

                (m)     those letters of credit or similar financial accommodations issued to third
party(ies) for the account of Seller (and any collateral therefor) which are described on Section
2.1(m) of the Disclosure Schedule (collectively, the “Acquired L/Cs”); provided, that Section
2.1(m) of the Disclosure Schedule shall be updated prior to the Closing to reflect additional
letters of credit or similar financial accommodation issued to third party(ies) for the account of
Seller and relating to or arising in connection with the operation of the Business, solely to the
extent such letters of credit or similar financial accommodation is fully cash collateralized;

               (n)     all claims and causes of action owned by or available to Seller, including
any preference claim or Avoidance Action (but, in all events, excluding Excluded Avoidance
Actions), (i) relating to the Purchased Assets, the Assumed Liabilities or the acquisition,
ownership, management, operation, use, function or value of the Business or any Purchased
Asset or (ii) against any counterparty to an Acquired Contract, Acquired Real Property Lease,
Acquired Personal Property Lease, or Permits and Licenses or any Affiliate of such counterparty;

                (o)    all Prepaid Assets; provided that Section 3.6(g) of the Disclosure Schedule
shall be updated prior to the Closing to reflect additional cash deposits, advance payments and
other prepaid items (except for advances for capital projects) of the types specified in the
definition of Prepaid Assets and arising after the date hereof that are (i) of a type consistent with
the Prepaid Assets set forth on Section 3.6(g) of the Disclosure Schedule as of the date hereof
and (ii) incurred on commercially reasonable terms and included (either initially or by way of
modification as additional items to be included arise pursuant to this Section 2.1(o)) on Schedule
3.6(g) of the Disclosure Schedule in good faith;
                                                 16
            Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 22 of 66




                (p)     all employee-related files and records, including occupational health and
safety records, assessments and audits; industrial hygiene files; workers compensation records;
workers compensation claims files; and personnel employment and medical records (in each
case, to the extent the transfer thereof is not prohibited by law) for Transferred Employees at the
Riverside Facility; and

               (q)    the cash collateral securing any of the Acquired L/Cs in the amount set
forth on Section 2.1(m) of the Disclosure Schedule; provided, that Section 2.1(m) of the
Disclosure Schedule shall be updated prior to the Closing to reflect the amount of cash collateral
securing any of the Acquired L/Cs as of the Closing Date.

        2.2     Excluded Assets. Notwithstanding anything to the contrary contained in Section
2.1 above or any other provision of this Agreement or any Related Agreement, the following
assets are not being sold, assigned, transferred or conveyed to Purchaser by Seller hereunder
(collectively, the “Excluded Assets”):

               (a)      the corporate seals, organizational documents, minute books, stock books,
Income Tax Returns, books of account and other records having to do with the corporate
organization of Seller;

               (b)    the basic books and records of account and all supporting vouchers,
invoices and other records and materials primarily relating to any or all Income Taxes of Seller;

               (c)     all claims for refunds due to Seller for Taxes of any nature paid by Seller
with respect to any period ending on or prior to the Closing Date;

             (d)     all Insurance Policies and performance bonds of Seller covering the
Purchased Assets and any rights, proceeds and claims of and from such bonds or policies;

               (e)    all Benefit Plans and Benefit Plan assets;

              (f)     data files, archive files, systems documentation and other data processing
information and records relating solely to any of the foregoing Excluded Assets;

               (g)    all contracts, agreements, licenses, utility supply arrangements, and other
contracts, whether written or oral, other than those explicitly identified as Acquired Contracts on
Section 2.1(c) of the Disclosure Schedule, Acquired Real Property Leases on Section 2.1(e) of
the Disclosure Schedule, Acquired Personal Property Leases on Section 2.1(f) of the Disclosure
Schedule, or Permits and Licenses on Section 2.1(g) of the Disclosure Schedule;

               (h)     any assets, properties and rights specifically described or set forth on
Section 2.2(h) of the Disclosure Schedule;

                (i)   the Lease Agreement between Prologis Targeted U.S. Logistics Fund, L.P.
and CarbonLite Industries, LLC, dated January 21, 2020 (the “Palmyrita Lease”), and the
structures and improvements at the Palmyrita Site;


                                                17
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21     Page 23 of 66




              (j)   the rights which accrue or will accrue to Seller under this Agreement and
the Related Agreements;

              (k)   any rights, claims or causes of action to the extent related to (i) Excluded
Assets described above and (ii) intercompany obligations between Seller and any of its
Affiliates;

                (l)    any tangible or intangible asset held by Seller pursuant to a lease, license,
contract, or other agreement where such lease, license, contract or other agreement is not among
the Acquired Contracts, Acquired Personal Property Leases, Acquired Real Property Leases,
and/or Permits and Licenses assumed by Seller and assigned to Purchaser at the Closing in
accordance with the Bankruptcy Code;

               (m)     other than the Acquired L/Cs, any letters of credit or similar financial
accommodations issued to any third party(ies) for the account of Seller or any of its Affiliates
and any collateral therefor;

               (n)     all securities, whether capital stock or debt, of Seller or any other entity;

               (o)     all Accounts Receivable, other than the Acquired Receivables;

               (p)     all Cash and Cash Equivalents other than cash collateral securing the
Acquired L/Cs, whether on hand, in transit or in banks or other financial institutions, security
entitlements, securities accounts, commodity contracts and commodity accounts and including
any cash collateral that is collateralizing any letters of credit (other than cash collateral securing
the Acquired L/Cs) or Insurance Policies, or any obligations with respect thereto;

               (q)     all bank accounts of Seller;

               (r)    all inventory of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned by Seller and
used or held for use primarily in connection with the Business of Seller other than the Acquired
Inventories or those which are otherwise not taken into account in the determination of Net
Working Capital;

               (s)    all open purchase orders for goods and services with customers of the
Business outstanding as of the Closing Date, other than the Open Customer Orders;

               (t)     all open orders for goods and services with suppliers of the Business that
remain unfulfilled as of the Closing Date, other than the Open Supplier Orders; and

               (u)     all Excluded Avoidance Actions.

        2.3    Assumed Liabilities. Upon the terms and conditions contained in this Agreement,
Purchaser shall upon, from and after the Closing Date, assume and be solely liable and
responsible for paying and satisfying, solely and only the following liabilities and obligations, all
items not specifically set forth below in this Section 2.3 being excluded (all liabilities and
obligations so assumed, the “Assumed Liabilities”):
                                                18
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21    Page 24 of 66




               (a)      all liabilities arising in connection with or from the use of the Purchased
Assets or operation of the Business at the Riverside Facility (other than at the Palmyrita Site),
including, without limitation, claims by employees of any of the foregoing, or other persons, in
each case, solely attributable to the use of the Purchased Assets or the operation of the Business
at the Riverside Facility (other than at the Palmyrita Site) on or after the Closing Date, including,
without limitation, claims resulting from injuries alleged to occur as a result of the condition of
any of the Purchased Assets first existing from and after the Closing Date;

               (b)     all obligations arising from any actions taken by Purchaser after the
Closing Date with respect to Transferred Employees or operation of the Business conducted at
the Riverside Facility (other than at the Palmyrita Site);

              (c)    all post-Closing obligations of Seller to deliver products or services
pursuant to Open Customer Orders outstanding as of the Closing Date;

                (d)     all Assumed Accounts Payable and Accrued Expenses of Seller, in each
case, to the extent taken into account in the calculation of the Final Cash Consideration;

               (e)     the Tax Prorations and the Non-Tax Prorations, in each case, to the extent
taken into account in the calculation of the Final Cash Consideration;

               (f)      subject to the accuracy of the representations and warranties in Section
3.9(f), any and all obligations arising under the WARN Act or similar state statutes as a result of
the consummation of the transaction contemplated by this Agreement, it being agreed that (i) in
no event shall any such obligation be deemed to be an Accrued Expense or otherwise taken into
account in the calculation of Seller’s Net Working Capital as of the Closing Date, and (ii) any
such obligation relating to Employees to whom Purchaser does not extend employment offers
shall in any event be deemed Assumed Liabilities;

                (g)    all accrued and unpaid vacation, holidays, sick pay and other paid time-off
(whether accrued prior to or during the Bankruptcy Case) to which the Transferred Employees
are entitled with respect to all periods of service up to and including the Closing Date under the
policies and practices of Seller or its Affiliates, but only to the extent included as a reduction in
Net Working Capital; provided, however, to the extent that any Transferred Employee employed
in California requires payment of any of the foregoing to such Transferred Employee in cash at
the Closing in accordance with the Transferred Employee’s rights under applicable California
law, (i) Purchaser shall pay such amounts to the applicable Transferred Employees in cash at the
Closing and (ii) any amounts paid by Purchaser pursuant to this proviso shall be included as a
dollar-for-dollar reduction in the calculation of Net Working Capital;

               (h)    any and all liabilities arising under or relating to any Environmental Laws
with respect to the Riverside Facility (other than the Palmyrita Site) and its environmental
condition, including, without limitation, any Response Actions that may at any time, or from
time to time, be required with respect to the Riverside Facility (other than the Palmyrita Site)
under Environmental Law arising out of facts, events or conditions first existing or first
occurring from and after the Closing;

                                                 19
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 25 of 66




                 (i)    all obligations and liability with respect to any product liability or
warranty claims relating to the Business and arising out of facts, events, or conditions first
existing or first occurring from and after the Closing;

              (j)     without duplication of any other item described in this Section 2.3, the
Capital Lease Obligations;

              (k)    all post-Closing obligations of Seller to receive products or services
pursuant to Open Suppliers Orders outstanding as of the Closing Date;

               (l)    any and all post-Closing obligations of Seller under those agreements
described in Section 2.1(f) of the Disclosure Schedules to which Stonebriar Commercial Finance
LLC is a counterparty; and

              (m)     all other obligations expressly assumed by Purchaser under the other terms
and provisions of this Agreement or any of the Related Agreements or other documents and
agreements executed in connection with the Closing.

        2.4     Excluded Liabilities. Except for the Assumed Liabilities expressly set forth in
Section 2.3, Purchaser shall not assume or become responsible for any of Seller’s or any of its
Affiliates’ obligations or liabilities other than those expressly set forth in Section 2.3 (such
excluded liabilities are collectively referred to herein as the “Excluded Liabilities”) and Seller
and its Affiliates shall remain fully and solely responsible for all Excluded Liabilities. For the
avoidance of doubt, any liability or obligation arising out of or relating to any breach of Contract
or non-compliance with law occurring at any time prior to the Closing shall be an Excluded
Liability.

        2.5     Non-Transferable Contracts and Permits. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to assign or transfer
any Acquired Contract, Acquired Personal Property Lease, Acquired Real Property Lease or any
of the Permits and Licenses, or any claim or right or any benefit or obligation thereunder or
resulting therefrom if, an assignment or transfer thereof is prohibited or, without the consent of a
third party thereto, would, notwithstanding the provisions of section 365(f) of the Bankruptcy
Code and the effect of the Sale Order, be prohibited and such consent has not been obtained. If
such consent is required and has not been obtained or if an attempted assignment or transfer is
ineffective or prohibited, Seller shall, and shall cause its Affiliates to, use commercially
reasonable efforts to cooperate with Purchaser in any reasonable arrangement requested and
approved by Purchaser to provide for Purchaser all of the benefits under any such Acquired
Contract, Acquired Personal Property Lease, Acquired Real Property Lease, or Permit and
License. In connection with any such arrangement, (i) Purchaser shall bear the expense of
structuring and implementing the arrangement and (ii) Purchaser shall honor Seller’s
commitments set forth in any such Acquired Contract, Acquired Personal Property Lease,
Acquired Real Property Lease, or Permit and License to the extent arising following the close of
business on the Closing Date in connection with Purchaser’s use of any such Acquired Contract,
Acquired Personal Property Lease, Acquired Real Property Lease, or Permit and License that is
the subject of such arrangement (or assets or rights relating thereto).

                                                20
      Case 21-10527-JTD      Doc 498-2       Filed 05/22/21    Page 26 of 66




2.6     Calculation and Payment of Cash Consideration.

        (a)    Deposit; Liquidated Damages.

              (i)       The parties acknowledge and agree that Purchaser has previously
deposited with Seller’s bankruptcy counsel an amount equal to the Deposit in
immediately available, good funds of the United States of America (funds delivered in
this manner are referred to herein as “Good Funds”). Concurrently with the execution and
delivery of this Agreement by all parties hereto, Seller shall cause its bankruptcy counsel
to transfer into an escrow account with Citibank, N.A. (the “Escrow Holder”) an amount
equal to the Deposit in Good Funds. The Deposit (and any interest accrued thereon) shall
be credited and applied toward payment of the Cash Consideration at the Closing.

          (ii)     PURCHASER AND SELLER HEREBY ACKNOWLEDGE
THAT, IN THE EVENT PURCHASER FAILS TO CLOSE THE PURCHASE OF THE
PURCHASED ASSETS WHEN REQUIRED TO DO SO UNDER THE TERMS OF
THIS AGREEMENT WITHIN THREE BUSINESS DAYS AFTER THE LATER OF
(A) THE CLOSING DATE AND (B) RECEIPT OF NOTICE FROM SELLER THAT IT
IS READY, WILLING AND ABLE TO PROCEED WITH AND CONSUMMATE THE
CLOSING (A “DEFAULT”), IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES SELLER MAY SUFFER OR INCUR
IN THE EVENT THAT THE TRANSACTION CONTEMPLATED HEREIN FAILS
TO CLOSE BY REASON OF SUCH DEFAULT. ACCORDINGLY,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURCHASER
AND SELLER HEREBY AGREE THAT CONSIDERING ALL OF THE
CIRCUMSTANCES EXISTING AT THE EXECUTION OF THIS AGREEMENT, THE
DEPOSIT AMOUNT CONSTITUTES A REASONABLE ESTIMATE OF THE TOTAL
DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT THE
TRANSACTIONS CONTEMPLATED HEREIN ARE TERMINATED PURSUANT TO
SECTION 8.1(c) OR (e) HEREOF. EXCEPT AS OTHERWISE PROVIDED IN
CLAUSES (i), (ii) AND (iii) BELOW, SAID AMOUNT SHALL REPRESENT THE
AGREED AND LIQUIDATED DAMAGES TO WHICH SELLER IS ENTITLED BY
REASON OF PURCHASER'S DEFAULT. THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT RATHER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER. UPON PURCHASER'S DEFAULT AS DESCRIBED ABOVE AND
SELLER’S ELECTION TO TERMINATE THIS AGREEMENT BY REASON
THEREOF PURSUANT TO SECTION 8.1(c) OR 8.1(e), THIS AGREEMENT SHALL
TERMINATE AND, EXCEPT FOR (i) SELLER’S RIGHT TO COLLECT THE
AMOUNT OF SUCH LIQUIDATED DAMAGES, (ii) SELLER’S RIGHTS UNDER
SECTION 10.15 HEREOF TO THE EXTENT RELATING TO THE COLLECTION OF
THE DEPOSIT PURSUANT TO THIS SECTION 2.6(a)(ii), AND (iii) ANY
PROVISIONS AND OBLIGATIONS OF THIS AGREEMENT WHICH BY THEIR
TERMS SURVIVE ANY TERMINATION OF THIS AGREEMENT, THE PARTIES
HERETO SHALL BE RELIEVED OF ANY FURTHER LIABILITY OR
OBLIGATION UNDER THIS AGREEMENT. BY EXECUTING AND DELIVERING

                                        21
           Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 27 of 66




       THIS AGREEMENT, EACH PARTY SPECIFICALLY ACKNOWLEDGES AND
       CONFIRMS THE ACCURACY OF THE STATEMENTS SET FORTH ABOVE AND
       THAT IT WAS REPRESENTED BY COUNSEL OF ITS CHOICE WHO FULLY
       EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
       PROVISION AT THE TIME OF EXECUTION OF THIS AGREEMENT.

               (b)     Payment at Closing. On the Closing Date, subject to the satisfaction of the
conditions set forth herein, Purchaser shall (i) cause the Escrow Holder to deliver the Deposit
(together with all accrued interest thereon) to Seller, (ii) pay and deliver, in Good Funds, the
Adjustment Fund Amount to the Escrow Holder, and (iii) pay and deliver to Seller, in Good
Funds, the Estimated Cash Consideration (as defined below) less the Deposit and less the
Adjustment Fund Amount, by wire transfer in accordance with written wire instructions provided
by Seller to Purchaser not later than two (2) Business Days prior to Closing.

               (c)     Estimated Cash Consideration. Not less than five (5) Business Days prior
to the Closing Date, Seller shall in good faith and in consultation with Purchaser prepare and
deliver to Purchaser a good faith estimated calculation of the Cash Consideration (the “Estimated
Cash Consideration”) and all components thereof, including the Net Working Capital as of the
Closing Date. Seller’s calculation of the Estimated Cash Consideration shall be made in
accordance with the methodology (the “Applicable Methodology”) set forth in Exhibit 2.6(c)
hereto. In connection with such consultation between Seller and Purchaser, the Estimated Cash
Consideration will be revised before the Closing to the extent necessary to take into account
Purchaser’s reasonable comments.

                (d)    Closing Cash Consideration. Within sixty (60) days after the Closing
Date, Purchaser shall prepare (again, utilizing the Applicable Methodology) and deliver to Seller
a good faith estimated calculation of the Cash Consideration (the “Closing Cash Consideration”)
and all components thereof, including the Net Working Capital as of the Closing Date. Seller
will have reasonable access to all work papers and books and records of the Business used by
Purchaser in its calculation of the Closing Cash Consideration.

              (e)     Dispute Notice.       Purchaser’s determination of the Closing Cash
Consideration will be final, conclusive and binding on Purchaser and Seller unless Seller
provides a written notice (a “Dispute Notice”) to Purchaser no later than the fifteenth (15th)
Business Day after delivery of Purchaser’s calculation of the Closing Cash Consideration setting
forth in reasonable detail (i) any item of Purchaser’s calculation of the Closing Cash
Consideration which Seller believes has not been prepared in accordance with this Agreement
(an “Item of Dispute”) and (ii) the correct amount of such Item of Dispute in accordance with
this Agreement. Any item or amount to which no dispute is raised in a timely fashion under the
Dispute Notice will be final, conclusive and binding on Purchaser and Seller.

               (f)    Resolution of Disputes. If any Item of Dispute remains unresolved for a
period of thirty (30) days after Purchaser’s receipt of the Dispute Notice, either Purchaser or
Seller may submit the remaining Items of Dispute to a nationally recognized certified public
accounting firm which is “independent” as to Purchaser, Seller and, in each case, their respective
Affiliates, or another mutually agreeable accounting firm (the “Independent Auditor”).
Purchaser and Seller shall request that the Independent Auditor render a determination (which
                                               22
            Case 21-10527-JTD          Doc 498-2       Filed 05/22/21     Page 28 of 66




determination shall be solely based on whether the Item of Dispute was prepared in accordance
with the terms of this Section 2.6 or whether a mathematical error was made) as to each
unresolved Item of Dispute within fifteen (15) Business Days after its retention, and Purchaser
and Seller shall cooperate in all reasonable respects with the Independent Auditor so as to enable
it to make such determination as quickly and as accurately as practicable. The Independent
Auditor's determination as to each Item of Dispute shall be (i) based solely on presentations by
Purchaser and Seller which are in accordance with the guidelines and procedures set forth in this
Agreement (i.e., not on the basis of an independent review), (ii) in writing and (iii) conclusive
and binding upon Purchaser and Seller, and the Closing Cash Consideration shall be modified to
the extent necessary to reflect such determination. The Independent Auditor shall consider only
the remaining Items of Dispute and the Independent Auditor may not assign a value to any Item
of Dispute greater than the greatest value assigned by Purchaser, on the one hand, or Seller, on
the other hand, or less than the smallest value for such item assigned by Purchaser, on the one
hand, or Seller, on the other hand. The costs and expenses of the Independent Auditor shall be
borne by the non-prevailing party as determined by the Independent Auditor. The Independent
Auditor will act as an expert and not as an arbitrator.

                 (g)     Final Cash Consideration. The Closing Cash Consideration as finally
determined pursuant to Section 2.6(d), if there is no dispute, or Section 2.6(e) and (f), if there is a
dispute, is referred to as the “Final Cash Consideration.” If the Final Cash Consideration exceeds
the Estimated Cash Consideration (such excess amount, the “Excess Amount”), then (i)
Purchaser and Seller will deliver a joint written instruction, in accordance with the Escrow
Agreement, to the Escrow Holder instructing the Escrow Holder to disburse to Seller the entire
balance in the Adjustment Fund, and (ii) Purchaser shall within five (5) Business Days of the
determination of the Final Cash Consideration pay to Seller the Excess Amount. If the Final
Cash Consideration is less than the Estimated Cash Consideration (such shortfall amount, the
“Deficiency Amount”), then (i) if the Deficiency Amount is less than the Adjustment Fund, then,
within five (5) Business Days of the determination of the Final Cash Consideration, Purchaser
and Seller will deliver to the Escrow Holder a joint written instruction, in accordance with the
Escrow Agreement, instructing the Escrow Holder to disburse (A) to Purchaser a portion of the
Adjustment Fund equal to the Deficiency Amount and (B) to Seller the remaining portion of the
Adjustment Fund, and (ii) if the Deficiency Amount is equal to or greater than the Adjustment
Fund, then within five (5) Business Days of the determination of the Final Cash Consideration,
Purchaser and Seller will deliver to the Escrow Holder a joint written instruction, in accordance
with the Escrow Agreement, instructing the Escrow Holder to disburse the entire balance in the
Adjustment Fund to Purchaser. For the avoidance of all doubt, Purchaser hereby acknowledges
that its right to receive amounts from the Adjustment Fund as and when provided in this Section
2.6(g) shall be Purchaser’s sole recourse against Seller in connection with any adjustment of the
Cash Consideration pursuant to the provisions of this Section 2.6.

              (h)    Purchase Price Allocation. Within 30 days after the determination of the
Final Cash Consideration, Purchaser will prepare or cause to be prepared and delivered to Seller
an allocation of the Purchase Price (and any other items constituting consideration for Tax
purposes) among the Purchased Assets in accordance with Section 1060 of the Code and the
Treasury Regulations thereunder. Seller and Purchaser shall cooperate in good faith to finalize a
mutually agreeable allocation within 30 Business Days after the delivery of the allocation by

                                                  23
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21     Page 29 of 66




Purchaser to Seller. If the parties reach agreement on the allocation, Seller and Purchaser
covenant (i) to revise the allocation in accordance with this Section 2.6(h) to reflect any
adjustments to the Purchase Price, (ii) to report gain or loss or cost basis, as the case may be, in a
manner consistent with such allocation, (iii) to prepare and file, and cause their respective
Affiliates to prepare and file, their Tax Returns, including Internal Revenue Service Form 8594,
on a basis consistent with the allocation, (iv) not to voluntarily take any position inconsistent
therewith in any proceeding relating to Taxes, and (v) to use commercially reasonable efforts to
sustain such allocation in any subsequent Tax audit or Tax dispute.

       2.7     Closing.

                 (a)    The Closing shall take place on the date that is three (3) Business Days
after the satisfaction or waiver of the conditions precedent set forth in Articles VI and VII or on
such other date, and at such time and place, as may be agreed by Purchaser and Seller. The date
on which the Closing occurs in accordance with the preceding sentence is referred to in this
Agreement as the “Closing Date.”

               (b)     At the Closing, Seller shall deliver counterparts of the following to
Purchaser:

                    (i)      a bill of sale and assignment and assumption agreement in the form
       attached hereto as Exhibit 2.7(b)(i) (the “Bill of Sale, Assignment and Assumption”) duly
       executed by Seller;

                   (ii)      an assignment of the Acquired Intellectual Property Rights in the
       form attached hereto as Exhibit 2.7(b)(ii) (the “IP Assignment”);

                     (iii)    a certificate of Seller, dated as of the Closing Date, as to the
       satisfaction of the conditions set forth in Sections 6.1, 6.2, and 6.5 hereof;

                    (iv)     a certified copy of the Sale Order as entered by the Bankruptcy
       Court, vesting the Purchased Assets in Purchaser free and clear of any Liens (except for
       Permitted Post-Closing Encumbrances), and a certified copy of the docket for the period
       following entry of the Sale Order and through the date immediately prior to the date of
       the Closing;

                   (v)      a certificate of non-foreign status of Seller (or, if Seller is
       disregarded for U.S. federal income tax purposes, its regarded owner) meeting the
       requirements of Treasury Regulations Section 1.1445-2(b)(2);

                    (vi)      a lease assignment and assumption agreement for each of the
       Acquired Real Property Leases in the form attached hereto as Exhibit 2.7(b)(vi) (each a
       “Real Property Lease Assignment and Assumption Agreement”) duly executed by Seller
       and dated as of the Closing Date;

                     (vii)     [Reserved];

                     (viii)    [Reserved];
                                                 24
           Case 21-10527-JTD         Doc 498-2       Filed 05/22/21     Page 30 of 66




                     (ix)      a certificate of the Secretary or an Assistant Secretary of Seller
       certifying as to the incumbency and signatures of the executing officers of Seller;

                      (x)      evidence reasonably satisfactory to Purchaser that the tax liabilities
       described in Section 3.15 of the Disclosure Schedule have been paid in full; provided,
       that if Seller does not provide such evidence at or prior to the Closing, Purchaser may pay
       all or a portion of such tax liabilities described in Section 3.15 of the Disclosure Schedule
       that remain unpaid as of the Closing as well as any unpaid Transfer Taxes, and any
       amounts so paid by Purchaser shall reduce the Cash Consideration payable to Seller on a
       dollar-for-dollar basis;

                     (xi)      evidence reasonably satisfactory to Purchaser that all undisputed
       amounts due and payable pursuant to the Acquired Contracts and arising during the
       Relevant Period (the “Post-Petition Costs”) have been, or will concurrently with the
       Closing, be paid in full. With respect to Post-Petition Costs for which an objection has
       been filed that has not been consensually resolved by the parties or determined by the
       Bankruptcy Court at or prior to the Sale Hearing, Seller shall deliver evidence reasonably
       satisfactory to Purchaser that Seller has deposited the full amount of the disputed Post-
       Petition Costs in an escrow in accordance with the Sale Order pending final resolution
       thereof. If Seller does not provide such evidence at or prior to the Closing of payment in
       full of all undisputed Post-Petition Costs and escrows required above, Purchaser may pay
       all or a portion of such undisputed Post-Petition Costs that remain unpaid as of the
       Closing and may itself escrow any amount that Seller is required to escrow, and any
       amounts so paid or escrowed by Purchaser shall reduce the Cash Consideration payable
       to Seller on a dollar-for-dollar basis, with it being agreed that Seller will be entitled to
       any amount remaining in escrow after the final resolution of all disputed Post-Petition
       Costs and the payment from escrow of all amounts finally determined to be owed;

                   (xii)    evidence reasonably satisfactory to Purchaser that the DIP
       Budgeted Capital Expenditures, other than capital expenditures in respect of facility
       enhancements at the Palmyrita Site in the amount of $916,615.00 (the “Palmyrita
       Expenditures”), have been incurred and paid in full; provided, that if Seller does not
       provide such evidence at or prior to the Closing, Purchaser may pay all or a portion of the
       DIP Budgeted Capital Expenditures that have not been incurred or that remain unpaid as
       of the Closing (other than the Palmyrita Expenditures), and any amounts so paid by
       Purchaser shall reduce the Cash Consideration payable to Seller on a dollar-for-dollar
       basis;

                    (xiii)    the Holdings Assignment, duly executed by Holdings; and

                   (xiv)    such other instruments and documents as may be reasonably
       requested by Purchaser at least five (5) Business Days prior to Closing in order to
       consummate the transactions contemplated under this Agreement.

              (c)     At the Closing, Purchaser shall deliver the following to Seller (or, in the
case of clauses (ii) and (iii) below, directly to the counterparties thereto specified in such
clauses):
                                                25
           Case 21-10527-JTD         Doc 498-2       Filed 05/22/21     Page 31 of 66




                   (i)       the amount described in Section 2.6(b)(iii) pursuant to the payment
       procedures described in Section 2.6(b);

                    (ii)      the Note Consideration to be issued to the Persons and in the
       amounts set forth in the Note Purchase Agreement;

                    (iii)     the Equity Consideration to be issued to Orion (or its designee);

                     (iv)      duly executed counterparts of each of the Related Agreements
       referred to in Section 2.7(b);

                    (v)      a certificate of good standing of Purchaser from the Secretary of
       State of the State of Delaware dated not earlier than ten (10) days prior to the Closing
       Date;

                      (vi)      a certificate of an authorized officer of Purchaser certifying as to:
       (i) the certificate of formation of Purchaser, as certified by the Secretary of State of the
       State of Delaware not earlier than ten (10) days prior to the Closing Date; (ii) the
       incumbency and signatures of the executing officers of Purchaser; and (iii) resolutions
       duly adopted by the managing member of Purchaser approving the transactions
       contemplated by this Agreement;

                     (vii)    a certificate of Purchaser, dated as of the Closing Date, as to the
       satisfaction of the conditions set forth in Sections 7.1 and 7.2;

                  (viii)  a counterpart of each Real Property Lease Assignment and
       Assumption Agreement, executed by Purchaser and dated as of the Closing Date; and

                   (ix)     such other instruments and documents as may be reasonably
       requested by Seller at least five (5) Business Days prior to Closing in order to
       consummate the transactions contemplated under this Agreement.

        2.8     Addition/Removal of Acquired Contracts, Acquired Real Property Leases,
Acquired Personal Property Leases and Permits and Licenses. Purchaser may, in its sole
discretion, add any Contract, permit or license to (or remove any Contract, permit or license
from) the Acquired Contracts on Section 2.1(c) of the Disclosure Schedule (it being
acknowledged and agreed that in no event will any Contract between Seller and Lexmar
Distribution, Inc. in effect as of the date hereof be added to Section 2.1(c) of the Disclosure
Schedule), the Acquired Real Property Leases on Section 2.1(e) of the Disclosure Schedule, the
Acquired Personal Property Leases on Section 2.1(f) of the Disclosure Schedule, or the Permits
and Licenses on Section 2.1(g) of the Disclosure Schedule up to the date that is three (3) days
prior to the date of the Closing. Seller shall comply with the terms of the Bid Procedures Order
and the Notice of Proposed Assumption and Assignment of Designated Executory Contracts and
Unexpired Leases Docket No. 269 with respect to all such Contracts, permits and licenses added
to (or removed from) the relevant sections of the Disclosure Schedule. Any removal or addition
of Contracts, permits or licenses pursuant to this Section 2.8 shall have no effect upon the
Purchase Price payable to Seller hereunder.

                                                26
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 32 of 66




                                          ARTICLE III

                   REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller hereby represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date, as follows:

       3.1     Due Incorporation. Seller is duly organized, validly existing and in good standing
under the laws of the State of its formation.

        3.2     Due Authorization. Subject to entry of the Sale Order, Seller has full power and
authority to (a) enter into this Agreement and its Related Agreements and to consummate the
transactions contemplated hereby and thereby and (b) own, lease, hold and operate the assets and
properties owned, leased, held or operated by it and to carry on its business as it is currently
conducted. Seller is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased, held or operated by it or the nature of its
business makes such qualification or licensing necessary, except where the failure to be so
qualified, licensed or in good standing has not been, and would not reasonably be expected to be,
material to the Business or the Purchased Assets. Subject to entry of the Sale Order, the
execution, delivery and performance by Seller of this Agreement and the Related Agreements
have been duly and validly approved on behalf of the Board of Directors of Holdings and the
managing member of Seller and no other corporate or entity actions or proceedings on the part of
Seller are necessary to authorize this Agreement, Seller’s Related Agreements and the
transactions contemplated hereby and thereby. Seller has duly and validly executed and
delivered this Agreement and has duly and validly executed and delivered (or prior to or at the
Closing will duly and validly execute and deliver) its Related Agreements. Subject to entry of
the Sale Order, (i) this Agreement constitutes the legal, valid and binding obligation of Seller and
(ii) Seller’s Related Agreements, upon execution and delivery by Seller, will constitute legal,
valid and binding obligations of Seller, in each case, enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally and by equitable principles.

        3.3      Consents and Approvals; Governmental Authority Relative to This Agreement.
Except as set forth in Section 3.3 of the Disclosure Schedule, the execution, delivery and
performance by Seller of this Agreement and its Related Agreements will not, subject to entry of
the Sale Order, (a) result in the creation of any Lien upon any of the Purchased Assets that is not
extinguished pursuant to the Sale Order or (b) violate, conflict with or result in a breach of (with
or without notice or lapse of time, or both), require a Consent, result in the loss of any material
benefit under, require payment pursuant to, or give rise to a right of acceleration, termination,
modification or loss of benefits under (i) any provision of any of the Certificate of Formation or
Operating Agreement of Seller, (ii) any Permits and Licenses, order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to the Business, the Purchased Assets, Seller or any
of its assets or (iii) any Contract included in the Purchased Assets other than, in the case of
clause (ii) and (iii) above, as would not reasonably be expected to result in a Material Adverse
Effect.

                                                27
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21     Page 33 of 66




       3.4    Compliance With Laws. Except as otherwise set forth on Section 3.4 of the
Disclosure Schedule, Seller is and has been during the Look-Back Period operating the Business
in compliance in all material respects with all Applicable Laws.

        3.5     Litigation. Except (i) for the general pendency of the Bankruptcy Case and
related Proceedings that would not reasonably be expected to be, individually or in the aggregate,
material to the Business or the Purchased Assets and (ii) for the Proceedings described in Section
3.5 of the Disclosure Schedule: (a) during the Look-Back Period, there have not been, and there
are no, Proceedings pending or threatened against Seller or the Purchased Assets and (b) Seller is
not subject to any outstanding Order that prohibits or otherwise restricts the ability of Seller or
any of its Affiliates to consummate fully the transactions contemplated by this Agreement or any
other Related Agreements.

       3.6     Certain Financial Information.

                (a)      Attached to Section 3.6(a) of the Disclosure Schedule are true and
complete copies of (i) the audited, consolidated balance sheets of Holdings and its subsidiaries as
of December 31, 2018 and December 31, 2019 and the related audited consolidated statements of
operations and non-controlling interest, members’ deficit, and cash flows for the years then
ended and (ii) the unaudited, consolidated balance sheet of Holdings and its subsidiaries as of
December 31, 2020 and the related unaudited consolidated statement of operations for the year
then ended (the financial statements referred to in the immediately preceding clauses (i) and (ii),
the “Financial Statements”). The Financial Statements (i) have, except for those relating to the
period ending December 31, 2020, been prepared in accordance with GAAP applied on a
consistent basis throughout all of the periods covered by the Financial Statements, (ii) present
fairly, in all material respects, the financial condition and results of operations of Holdings and
its subsidiaries covered by the particular Financial Statements at the respective dates and for the
respective periods described above and (iii) have been prepared from, and are consistent with,
the books and records of Holdings and its subsidiaries.

                (b)     Except for liabilities (i) reflected or reserved against on the Schedules of
Assets and Liabilities for CarbonLite Industries LLC, as filed with the Bankruptcy Court on
April 5, 2021, or (ii) disclosed on Section 3.6(b) of the Disclosure Schedule, Seller does not have
any material liabilities, other than (x) liabilities that have been incurred in the Ordinary Course of
Business since the commencement of the Bankruptcy Case and which are included in the Final
Cash Consideration, or (y) contractual liabilities incurred in the Ordinary Course of Business that
are not material and, in the case of clauses (x) and (y), none of which is a liability for breach of
Contract, breach of representation or warranty, violation of Applicable Law, tort or infringement
by Seller.

               (c)     All Acquired Receivables resulted from bona fide sales in the Ordinary
Course of Business and represent the genuine, valid and legally enforceable indebtedness of the
account debtor. Section 3.6(c) of the Disclosure Schedule sets forth a true and complete list of
(i) all Accounts Receivable that are more than thirty (30) days past due as of the date hereof and
(ii) all Accounts Receivable that have been outstanding for one hundred and twenty (120) days
or more as of the date hereof.

                                                 28
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21     Page 34 of 66




               (d)    All Acquired Inventories consist of a quality and quantity usable and
salable in the Ordinary Course of Business. No Acquired Inventory is held on a consignment
basis. All Acquired Inventories are located at the Riverside Facility or are in transit thereto.

                 (e)      Each Acquired L/C is a validly issued and outstanding standby letter of
credit that is in full force and effect. Each Acquired L/C has been cash collateralized in a manner
satisfactory to the issuer of such Acquired L/C. Section 2.1(m) of the Disclosure Schedule
accurately lists the amounts of cash collateral posted for each Acquired L/C. Except as set forth
on Section 3.6(e) of the Disclosure Schedule, no amounts are currently drawn under any
Acquired L/C, and Seller has not received a draw request from any Acquired L/C beneficiary.

                 (f)     Section 3.6(f) of the Disclosure Schedule sets forth a true and complete
list of all of the capital expenditures budgeted, at any time, to be paid by Seller under its debtor
in possession financing facilities during the Relevant Period (the “DIP Budgeted Capital
Expenditures”), and, except for the Palmyrita Expenditures, all DIP Budgeted Capital
Expenditures either (i) have been incurred and paid in full or (ii) are included in the Cure Costs.

               (g)     Section 3.6(g) of the Disclosure Schedule accurately lists the amounts of
the Prepaid Assets as of the execution of this Agreement and Seller’s reasonable good faith
estimate of the items and amounts of the Cure Costs and the Tax Prorations.

               (h)    Section 3.6(h) of the Disclosure Schedule sets forth a true and complete
list of all capital leases secured by any of the Purchased Assets (the “Capital Lease
Obligations”).

       3.7     Real Property.

               (a)     Seller does not hold fee title to any real property used or held for use in the
Business. Section 3.7(a) of the Disclosure Schedule sets forth a complete and correct list of all
of the real property leased by Seller. Seller has not granted any options with respect to the
purchase of the Riverside Facility or any portion thereof or any other unexpired rights in favor of
third Persons to purchase or otherwise acquire a leasehold interest in the Riverside Facility or
any portion thereof. Except as set forth on Section 3.7(a) of the Disclosure Schedule, (i) neither
Seller nor, to Seller’s Knowledge, any other party to the Acquired Real Property Leases is in
material default under the Acquired Real Property Leases, (ii) no written notice of any material
default under the Acquired Real Property Leases, which default remains uncured, has been sent
or received by Seller, and (iii) no conditions or circumstances exist which, with the lapse of time
or the giving of notice, or both, would constitute a material default or breach under the Acquired
Real Property Leases. Seller has not leased, subleased, assigned, licensed or otherwise granted to
any Person the right to use or occupy any portion of the Riverside Facility. Except for collateral
assignments and security interests that will be extinguished at Closing pursuant to the Sale
Order, Seller has not collaterally assigned or granted any other security interest in any Acquired
Real Property Lease.

              (b)    Except for Liens that will be extinguished at Closing pursuant to the Sale
Order or otherwise satisfied at Closing, Seller has valid leasehold interests in and exclusive
possession of each parcel of the Riverside Facility free and clear of all Liens, other than
                                                 29
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21     Page 35 of 66




Permitted Post-Closing Encumbrances. Section 3.7(b) of the Disclosure Schedules lists each
executory Contract providing for any material repairs, work, and/or capital improvements at the
Riverside Facility. There are no material structural defects (whether latent or patent) relating to
the Riverside Facility, and there is no material physical damage to the Riverside Facility for
which there is no insurance in effect.

       3.8     Material Contracts.

                 (a)    Section 3.8(a) of the Disclosure Schedule contains a true and complete list
of all of the following types of Contracts, including Contracts to which Seller or any of its
Affiliates is a party or bound, in each case (i) relating to the Business or (ii) by which any of the
Purchased Assets are bound or affected (each Contract listed, and each Contract that should be
listed, on Section 3.8(a) of the Disclosure Schedule being referred to as a “Material Contract”), a
complete and correct copy of which (as in effect on the date hereof), and including all
amendments, supplements, restatements, waivers, side letters, addenda, exhibits, schedules and
modifications thereto, and summaries of any oral versions of same, has been furnished to
Purchaser by Seller:

                    (i)      any Contract pursuant to which Seller leases any real property,
       including the Acquired Real Property Leases;

                     (ii)      any Contract (other than a purchase order) with a Key Customer or
       Key Vendor;

                    (iii)     any Contract for the distribution of products of the Business,
       including any dealer, representative, agency or similar Contract;

                    (iv)      any Contract with any Governmental                 Authority    or any
       instrumentality of any such Governmental Authority;

                    (v)      any (A) employment and similar Contract with an officer or other
       member of management and (B) Contract with a consultant pursuant to which the
       Business is or could become obligated to make payments exceeding $100,000 per annum;

                    (vi)      any Contract involving a change of control or retention bonus,
       “stay bonus” or similar arrangement or providing for the grant or acceleration of any
       benefit payable to any Employee;

                     (vii)      any Contract entered into on or after January 1, 2020 between any
       current or former employee of Seller or its Affiliates or current or former consultant of
       Seller or its Affiliates, on the one hand, and Seller or its Affiliates, on the other hand, that
       restricts any such Person (A) from competing, directly or indirectly, with Seller, the
       Business or any other Person or (B) from soliciting or hiring current or former employees
       or customers of Seller, the Business or any other Person;

                    (viii)    any Acquired Contract that includes a “most favored nation,”
       “meet or release” or similar pricing and delivery arrangement or that includes a minimum

                                                 30
             Case 21-10527-JTD       Doc 498-2       Filed 05/22/21     Page 36 of 66




       volume commitment or any other similar performance or financial goal, or involves the
       payment by the Business of amounts that include “take or pay” requirements or output
       terms or similar pricing or delivery arrangements;

                   (ix)   any Acquired Contract that restricts the ability of Seller or the
       Business to compete with any Person, engage in any business or operate in any
       geographical area;

                    (x)      any Acquired Contract by which any material Intellectual Property
       Rights are (A) licensed by Seller or its Affiliates to a third party or (B) licensed to Seller
       (other than Contracts that are shrink-wrap, click-wrap or other similar non-negotiable
       terms granted to Seller for third-party software that are available to the general public as
       of the Closing Date);

                    (xi)      any performance bond or surety Contract;

                    (xii)    any Contract that settled any Proceeding (A) since January 1, 2021
       for monetary payments to or by Seller or any of its Affiliates in excess of $100,000 or (B)
       that involves any equitable or other non-monetary relief and that is binding on Seller or
       the Business;

                    (xiii)   any collective bargaining, works council, shop, enterprise or
       recognition Contract; and

                    (xiv)     the Acquired Personal Property Leases.

                (b)    With respect to each Material Contract: (i) such Material Contract is the
legal and valid obligation of Seller and each other party thereto, and constitutes the binding and
enforceable obligation of Seller and each other party thereto, in accordance with its terms; (ii)
Seller is not, nor is any other Person, in material breach or default thereunder and, except as
otherwise set forth in Section 3.8(b) of the Disclosure Schedule, no condition exists or event has
occurred (including any condition or event that with notice or lapse of time, or both) that would
constitute a material breach or default, or permit termination, modification in any manner
adverse to the Business or the Purchased Assets or acceleration thereunder; (iii) no party has
asserted nor has (except by operation of law) any right to offset, discount or otherwise abate any
amount owing under such Material Contract; and (iv) no amendment or modification has been
made thereto except those, if any, reflected in the copies previously furnished to Purchaser.
There are no material disputes under any Material Contract.

       3.9     Employees and Labor Matters.

               (a)    Section 3.9(a) of the Disclosure Schedule sets forth the following
information for each current Employee (including each current Employee on leave of absence):
employer; name; date of hire; job title or position; current compensation paid or payable; status
as exempt or non-exempt under the Fair Labor Standards Act of 1938, as amended; current base
salary or rate of pay; bonus compensation (if any) paid or payable for calendar year 2020;


                                                31
              Case 21-10527-JTD       Doc 498-2       Filed 05/22/21    Page 37 of 66




accrued and unused vacation and other paid time-off; and leave status (including nature and
duration of any leave).

                (b)     To the Knowledge of Seller, no Employee is a party to, or is otherwise
bound by, any agreement, including any confidentiality, noncompetition, or proprietary rights
agreement, between such Employee and any other Person that in any way (i) adversely affects
the performance of his or her duties as an Employee; (ii) adversely affects the ability of Seller, or
could reasonably be expected to adversely affect the ability of Purchaser after the Closing Date,
to conduct the Business; or (iii) is being violated by virtue of the Employee’s provision of
services to Seller or any of its Affiliates.

                (c)     Neither Seller nor any of its Affiliates is a party to any collective
bargaining agreement or other labor union Contract applicable to the Employees and there are
not any activities or Proceedings of any labor union to organize any of the Employees.

               (d)    The employment or other engagement of all Employees is terminable at
will without, except as set forth on Section 3.9(d) of the Disclosure Schedule, any penalty or
severance obligation of any kind on the part of the employer. All sums due for employee
compensation and benefits and all vacation time or paid time off owing to any Employees have
been duly and adequately accrued on the accounting records of Seller.

                (e)     Any individual who performs or performed services for Seller or any of its
Affiliates and who is not treated as an employee for federal income tax purposes by Seller or an
Affiliate, as applicable, is not an employee under Applicable Laws or for any purpose, including,
without limitation, for Tax withholding purposes or Benefit Plan purposes.

                (f)    Seller has not effectuated (i) a “plant closing” (as defined in the WARN
Act) in connection with the Business; or (ii) a “mass layoff” (as defined in the WARN Act) of
individuals employed at or who primarily provided service to the Business. Seller has heretofore
made available to Purchaser a true and complete list of layoffs, by location, implemented by
Seller since January 1, 2021.

       3.10     Benefit Plans.

               (a)    Section 3.10(a) of the Disclosure Schedule sets forth an accurate and
complete list of all Benefit Plans. Seller has made available to Purchaser or its counsel a true
and complete copy of all plan documents (including related trust agreements, funding
arrangements, Form 5500s and insurance contracts and all amendments thereto) with respect to
each Benefit Plan in which any Employees participate or are eligible to participate.

                (b)     Each Benefit Plan has been established, funded, maintained and
administered in all material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Applicable Law. With respect to each
Benefit Plan that is intended to qualify under Section 401(a) of the Code, Seller has received a
favorable determination, opinion or advisory letter with respect to such Benefit Plan and its
related trust that has not been revoked and no circumstances exist and no events have occurred
that could adversely affect the qualified status of such Benefit Plan or the related trust. No
                                                 32
              Case 21-10527-JTD          Doc 498-2    Filed 05/22/21     Page 38 of 66




Benefit Plan provides retiree health or life insurance benefits except as may be required by
Section 4980B of the Code and Section 601 of ERISA, any other Applicable Law or at the sole
expense of the participant or the participant’s beneficiary. No Benefit Plan that provides health
insurance or medical coverage is self-funded or self-insured and all premiums that have become
due have been paid in full.

               (c)    No Benefit Plan is (i) a “defined benefit plan” (as defined in Section 3(35)
of ERISA), (ii) an “employee pension benefit plan” (as defined in Section 3(2) of ERISA) that is
subject to Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code, (iii) a
“multiemployer plan” (as defined in Section 3(37) or 4001(a)(3) of ERISA), or (iv) a “multiple
employer plan” within the meaning of Section 413(c) of the Code.

        3.11 Permits. Seller has made all filings and paid all fees and duties, in each case,
necessary to maintain the Permits and Licenses, each of which is valid and in full force and
effect. Except as otherwise set forth in Section 3.11 of the Disclosure Schedule, (i) Seller is in
compliance in all material respects with all of the Permits and Licenses included in the
Purchased Assets, and no condition exists that with notice or passage of time or both would
reasonably be expected to constitute a material default under any such Permits and Licenses and
(ii) Seller has not received any notice of any violation of any Permits and Licenses included in
the Purchased Assets or notice of any proposal to revoke, cancel, rescind, modify or refuse to
renew any of such Permits and Licenses.

       3.12     Intellectual Property.

                 (a)     Section 3.12(a) of the Disclosure Schedule is a true and complete list of all
(i) Patents; (ii) registered trademarks, service marks and trade names and those for which an
application is pending; (iii) registered or applied for copyrights; and (iv) Internet domain names
and social media accounts, in each case, owned or purported to be owned by Seller (items (i)
through (iii), the “Registered Intellectual Property,” together with all other Intellectual Property
Rights owned or purported to be owned by Seller, collectively the “Owned Intellectual
Property”). Other than pending applications included in the Registered Intellectual Property, the
Registered Intellectual Property is subsisting, valid and enforceable. Seller is not subject to any
Order that restricts or impairs its use of any Owned Intellectual Property. No Person has alleged
in writing or in a Proceeding to which Seller is a party that any Owned Intellectual Property is
not owned by Seller or that rights thereto are invalid or unenforceable.

                (b)     Seller exclusively owns all right, title and interest in and to all Registered
Intellectual Property and material Owned Intellectual Property, free and clear of all Liens (other
than those which will be removed at the Closing, either by the effect of the Sale Order or
otherwise by satisfaction thereof at the Closing). Seller has valid, subsisting and enforceable
licenses to use all Seller Intellectual Property owned by any third party, including sufficient
quantities of seat, server core, or other license units. Seller is in compliance in all material
respects with all licenses, and all license fees, renewal fees and maintenance fees that have
become due have been timely paid by Seller, including with respect to seat, server core or other
unit license restrictions. The consummation of the transactions contemplated by this Agreement
will not alter or impair any rights of Seller to any Seller Intellectual Property other than such

                                                 33
              Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 39 of 66




alterations and impairments which would not reasonably be expected to be material to the
Business or the Purchased Assets.

                (c)    Except as set forth in Section 3.12(c) of the Disclosure Schedule, (i) the
operation of the Business as conducted as of the date hereof does not, and the services provided
by Seller do not, infringe, misappropriate, or otherwise violate in any material respect, and have
not during the Look-Back Period infringed, misappropriated or otherwise violated in any
material respect, the Intellectual Property Rights of any third party, and no third party is
infringing, misappropriating, or otherwise violating the Owned Intellectual Property, (ii) during
the Look-Back Period, neither Seller nor any of its Affiliates has received any communication
regarding any actual, alleged or suspected material infringement, misappropriation or other
material violation of Intellectual Property Rights of a third party by Seller, and (iii) during the
Look-Back Period, neither Seller nor any of its Affiliates has sent any written notice, charge,
complaint, claim or other written assertion asserting or threatening to assert in any Proceedings
against any Person regarding the material infringement, misappropriation, dilution or other
material violation of any Owned Intellectual Property.

                (d)    No current or former employee or officer of Seller and no current or
former consultant or contractor of Seller has any right, title or interest in or to any material Seller
Intellectual Property. No funding, facilities or personnel of any Governmental Authority or
academic or research institution were used to develop or create, in whole or in part, any Owned
Intellectual Property.

               (e)    Seller has taken commercially reasonable actions to safeguard and
maintain the secrecy and the confidentiality of, and its proprietary rights in and to, all non-public
Owned Intellectual Property.

               (f)     The computer software, computer hardware, firmware, networks,
interfaces and related systems included in the Purchased Assets (collectively, “Computer
Systems”) are sufficient in all material respects for the Seller’s operation of the Business and the
Purchased Assets as conducted as of the date hereof and as contemplated to be conducted as of
the date hereof and, except as set forth on Section 3.12(f)‎ ‎of the Disclosure Schedule, there have
been no material failures, crashes, ransomware attacks, security breaches or similar adverse
events affecting the Computer Systems. Seller provides for the backup and recovery of material
data and has implemented and maintains commercially reasonable disaster recovery plans,
procedures and facilities. Seller has taken commercially reasonable steps, as necessary and
appropriate, to protect the integrity and security of the Computer Systems and the information
stored therein, processed thereon or transmitted therefrom from misuse or unauthorized use,
access, disclosure or modification by third parties, and there has been no such misuse or
unauthorized use, access, disclosure or modification thereof. None of the Computer Systems are
used in any business other than the Business.

       3.13     Environmental Matters.

              (a)     There is no Environmental Claim pending or, to Seller’s knowledge,
threatened against Seller or with respect to the Business or the Purchased Assets, and all past
Environmental Claims have been finally and fully resolved. There are no past or present actions,
                                                  34
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21      Page 40 of 66




activities, circumstances, conditions, events or incidents, including the Release, presence,
handling, management, use, generation, or disposal of any Hazardous Materials at any location
that could form the basis of any material Environmental Claim or otherwise result in any
material costs or liabilities under Environmental Law with respect to the Business or the
Purchased Assets.

               (b)     No Release or imminently threatened Release of Hazardous Material has
occurred or is currently occurring at or from any property owned, operated, leased or used or any
other property formerly owned, operated, leased or used by Seller or any of its predecessors or
the Business for which Environmental Law requires (i) notice to any Person or (ii) any form of
Response Action and Seller has not received any notice that the operation of the Business has
caused the contamination of any other property with Hazardous Material, which has resulted or
would reasonably be expected to result in a material Environmental Claim against the Business
or the Purchased Assets.

               (c)    Except as otherwise set forth in Section 3.13(c) of the Disclosure
Schedule, Seller has not, either expressly or by operation of law, assumed responsibility for or
agreed to indemnify or hold harmless any Person for any Environmental Liability with respect to
the Business or the Purchased Assets.

               (d)     Seller has identified and made available to Purchaser complete and correct
copies of all material studies, audits, assessments, reports, data, memoranda and investigations,
and other material information relating to Hazardous Materials, Environmental Claims,
Environmental Liabilities or other environmental matters that are in its possession or control
pertaining to, or the environmental condition of, the Business and the Purchased Assets or the
compliance (or noncompliance) by Seller or any of its predecessors with Environmental Laws.

                (e)     Seller is not required by any Environmental Law or by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the effectiveness of
any transactions contemplated hereby, (i) to remove or remediate Hazardous Materials, (ii) to
give notice to or receive approval from any Governmental Authority or other Person, or to record
any disclosure document or statement pertaining to environmental matters, or (iii) to alter,
modify, renew, change or update any Environmental Permit, in each case with respect to the
Business or the Purchased Assets.

        3.14 Title to Assets; Sufficiency of Assets; Condition of Assets. Seller has good and
valid legal and beneficial title to, or a valid, binding and enforceable leasehold interest in, as
applicable, all of the Purchased Assets, and such Purchased Assets are not subject to any Liens
(other than Permitted Post-Closing Encumbrances and Liens which will be removed at the
Closing by the effect of the Sale Order or otherwise satisfied at the Closing). The Purchased
Assets constitute (a) all of the tangible and intangible assets and properties that are used or held
for use by Seller or any of its Affiliates in connection with the Business, and (b) all of the assets,
rights and properties necessary for the conduct of the Business in all material respects in the
Ordinary Course of Business following the Closing. The Purchased Assets are in good working
condition and are suitable for the purposes for which they are used (subject to normal wear and
tear) including for Purchaser to conduct and operate the Business in all material respects in the
Ordinary Course of Business. Section 3.14 of the Disclosure Schedule sets forth a true and
                                                  35
              Case 21-10527-JTD       Doc 498-2       Filed 05/22/21    Page 41 of 66




complete list of all Wayward Assets that, to the Knowledge of Seller, are owned or held by an
Affiliate of Seller as of the date hereof.

       3.15 Taxes. Except to the extent an inaccuracy of the following would neither result in
a Lien on any of the Purchased Assets nor a Tax liability to the Purchaser or its Affiliates or
except as set forth on Section 3.15 of the Disclosure Schedule:

                (a)    All Tax Returns required to be filed by Seller or otherwise related to the
Purchased Assets or the Business have been duly and timely filed and each such Tax Return is
true, correct and complete in all material respects. All Taxes owed by Seller or otherwise related
to the Purchased Assets or the Business for which Purchaser may be liable that are or have
become due have been paid in full and all other Taxes attributable to pre-Closing periods have
been fully accrued through Closing on the financials statements of Seller.

                (b)     Seller does not have in force any waiver of any statute of limitations in
respect of Taxes or any extension of time related to a Tax assessment or deficiency with respect
to the Purchased Assets or the Business. Except with respect to Seller’s Tax Returns relating to
the period ending December 31, 2020, no extension of time within which to file any Tax Return
with respect to the Purchased Assets or the Business is currently in effect. There is no audit,
litigation or other Proceeding, Claim, assessment, deficiency, or adjustment pending, asserted,
proposed or threatened with respect to Taxes of Seller or otherwise with respect to the Purchased
Assets or the Business. All of the Purchased Assets have been properly listed and described on
the property tax rolls for all periods prior to and including the Closing Date and no portion of the
Purchased Assets constitutes omitted property for property tax purposes. Purchaser will not be
held liable for any unpaid Taxes that are or have become due on or prior to the Closing Date as a
successor or transferee, by statute, contract or otherwise, as a result of the transfer of the
Purchased Assets pursuant to this Agreement.

              (c)     Other than assets held for resale in the ordinary course of business and
motor vehicles, the sale of the Purchased Assets qualifies as an occasional sale pursuant to Cal.
Rev. & Tax. Cd. § 6367 and Cal. Rev. & Tax. Cd. §6006.5.

       3.16     Key Business Relationships.

                (a)     Section 3.16(a))i( of the Disclosure Schedules sets forth a true and
complete list of (i) the top 10 customers of the Business based on revenue generated for the fiscal
year period ended December 31, 2020 (each, a “Key Customer”, and together, the “Key
Customers”) and the amount of such revenue generated with respect to each Key Customer, and
(ii) the top 15 vendors or suppliers of the Business based on purchases for the fiscal year period
ended December 31, 2020 (each, a “Key Vendor”, and together, the “Key Vendors”) and the
amount of such expenses incurred with respect to each Key Vendor. Except as set forth on
Section 3.16(a))ii( of the Disclosure Schedules, since September 30, 2020 (i) no Key Customer
has (A) materially decreased or notified Seller or any Affiliate of Seller of the foregoing of its
intention to materially decrease its aggregate level of purchases of services from Seller relative to
such Key Customer’s purchasing history during the twelve (12) months prior to such change or
(B) requested reduced pricing (whether through increased credits or otherwise) from that in
effect under an existing Contract, in each case, other than with respect to commercial
                                                 36
              Case 21-10527-JTD       Doc 498-2      Filed 05/22/21    Page 42 of 66




negotiations in the Ordinary Course of Business with respect to such Key Customer and not as a
result of a deterioration in the business relationship with such Key Customer and (ii) no Key
Vendor has adversely altered or notified Seller or any of its Affiliates of the foregoing of its
intention to adversely alter in any material respect the terms (including price) on which it sells
goods or services to the Business.

                 (b)    Section 3.16(b) of the Disclosure Schedule sets forth a true and complete
list of all discounts, allowances, free goods or services, rebates, programs or other promotions
that had a value, individually or in the aggregate, to any one customer of Seller in excess of
$250,000 in the calendar year ended December 31, 2020. Seller has not changed in any material
respect its policies, procedures or guidelines in respect of any discounts, allowances, free goods
or services, rebates, programs or other promotions offered to any customer other than in the
Ordinary Course of Business.

        3.17 Insurance. Section 3.17 of the Disclosure Schedule sets forth a true and complete
list of all insurance policies maintained by Seller or any of its Affiliates with respect to the
Business, the Employees or the Purchased Assets (collectively, the “Insurance Policies”). Each
Insurance Policy is in full force and effect and, except as otherwise set forth on Section 3.17 of
the Disclosure Schedule, all premiums due to date thereunder have been paid in full and neither
Seller nor any of its Affiliates is in material default thereunder. Neither Seller nor any of its
Affiliates has received notice of cancellation or nonrenewal, in whole or in part, in respect of any
Insurance Policy.

        3.18 Brokers and Finders. Other than as set forth on Section 3.18 of the Disclosure
Schedule, no agent, broker, investment banker, financial advisor or other firm or person is
entitled to any brokerage, finder’s, financial advisor’s or other similar fee or commission for
which Purchaser or any of its Affiliates could become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf of Seller or any
of its Affiliates.

       3.19 Product Quality. All products manufactured, fabricated, sold or distributed by the
Business prior to the Closing Date comply with applicable customer specifications and
Applicable Laws for the intended use of such products.

        3.20 Intercompany Agreements. Other than as set forth on Section 3.20 of the
Disclosure Schedule, there are no Contracts between Seller, on the one hand, and any Affiliate of
Seller, on the other hand, relating to the ownership, management or operation of the Business or
the Purchased Assets.

       3.21     Data Privacy.

               (a)    With respect to the Business and the Purchased Assets, Seller and, to the
Knowledge of Seller, any Person acting for or on Seller’s behalf have for the past three (3) years,
as applicable, materially complied with (i) all applicable Privacy Laws, (ii) all of the Seller’s
policies and notices regarding Personal Information, and (iii) all of the Seller’s contractual
obligations with respect to Personal Information. Seller has not received any written notice of
any claims of or investigations or regulatory inquiries related to, or been charged with, the
                                                37
            Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 43 of 66




violation of any Privacy Laws, applicable privacy policies, or contractual commitments with
respect to Personal Information in connection with the Business or the Purchased Assets. To the
Knowledge of Seller, there are no facts or circumstances that could reasonably form the basis of
any such notice or claim.

                (b)     With respect to the Business and the Purchased Assets, Seller has (i)
implemented and for the past three (3) years, as applicable, maintained reasonable and
appropriate technical and organizational safeguards, at least consistent with practices in the
industry in which the Seller operates, to protect Personal Information and other confidential data
in its possession or under its control against loss, theft, misuse or unauthorized access, use,
modification, alteration, destruction or disclosure, and (ii) taken reasonable steps to ensure that
any third party with access to Personal Information collected by or on behalf of Seller has
implemented and maintained the same. To the Knowledge of Seller, any third party who has
provided Personal Information to Seller in connection with the Business or the Purchased Assets
has done so in material compliance with applicable Privacy Laws. Except as would not
reasonably be expected to be material to the Business or the Purchased Assets, there have been
no breaches, security incidents, misuse of or unauthorized access to or disclosure of any Personal
Information in the possession or control of Seller or collected, used or processed by or on behalf
of Seller. Seller has not provided or been legally required to provide any notices to any Person in
connection with a disclosure of Personal Information in connection with the Business or the
Purchased Assets. The transfer of Personal Information in connection with the transactions
contemplated by this Agreement will not violate in any material respect any applicable Privacy
Laws or the Seller’s privacy policies as they currently exist or as they existed at any time during
which any of the Personal Information was collected or obtained.

      3.22 Disclaimer of Additional Representations and Warranties. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR ANY OF
ITS AFFILIATES OR ANY OF THEIR RESPECTIVE AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES, CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES
MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESS    OR      IMPLIED,     INCLUDING       IMPLIED    WARRANTIES      OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR THE ACCURACY
OR COMPLETENESS OF ANY PROJECTIONS, ESTIMATES OR OTHER FORWARD
LOOKING INFORMATION PROVIDED OR OTHERWISE MADE AVAILABLE TO
PURCHASER OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES.

        Purchaser hereby expressly acknowledges and agrees none of the provisions of this
ARTICLE III (including, without limitation, anything in Section 3.6) shall be deemed to
affect or influence in any manner the provisions of this Agreement relating to the
calculation of the Purchase Price or any elements, components, or methodology thereof or
applicable thereto (including, without limitation, the Applicable Methodology); provided, that
the foregoing will not affect the last sentence of Section 4.5(b).




                                                38
             Case 21-10527-JTD        Doc 498-2      Filed 05/22/21    Page 44 of 66




                                          ARTICLE IV

                REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser hereby represents and warrants to Seller as of the date hereof and as of the
Closing, as follows:

        4.1    Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware with all requisite
power and authority to own and operate its assets and properties as they are now being owned
and operated.

        4.2     Due Authorization. Purchaser has full power and authority to enter into this
Agreement and its Related Agreements and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this Agreement and its
Related Agreements have been duly authorized by all necessary entity action of Purchaser.
Purchaser has duly and validly executed and delivered this Agreement and has duly and validly
executed and delivered (or prior to or at the Closing will duly and validly execute and deliver) its
Related Agreements. This Agreement constitutes the legal, valid and binding obligation of
Purchaser, and its Related Agreements, upon execution and delivery by Purchaser, will constitute
legal, valid and binding obligations of Purchaser enforceable in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the enforcement of creditors’
rights generally and by equitable principles.

         4.3    Consents and Approvals; No Violations. The execution, delivery and performance
by Purchaser of this Agreement and its Related Agreements will not (i) violate any law,
regulation or order of any Governmental Authority applicable to Purchaser; (ii) except for filings
that may be required pursuant to ARTICLE IX, require any filing or registration by Purchaser
with, or consent or approval with respect to Purchaser of, any Governmental Authority;
(iii) violate or conflict with or result in a breach or default under any Contract to which
Purchaser is a party or by which Purchaser or any of its assets or properties are bound; or
(iv) violate or conflict with the certificate of formation or limited liability company agreement of
Purchaser, except where any such filing, registration, consent or approval, if not made or
obtained, or any such violation, conflict, breach or default, would not have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated hereby.

       4.4     Purchaser’s Examination. Purchaser and its representatives have been afforded the
opportunity to meet with, ask questions of and receive answers from the management of Seller in
connection with the determination by Purchaser to enter into this Agreement and the Related
Agreements and consummate the transactions contemplated hereby and thereby, and all such
questions have been answered to the reasonable satisfaction of Purchaser.

       4.5     Investigation; Limitation on Warranties.

              (a)   Purchaser acknowledges and agrees that neither Seller, nor any other
Person acting on behalf of Seller or any of its Affiliates or representatives has made any
                                                39
            Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 45 of 66




representation or warranty, express or implied, as to the accuracy or completeness of any
information regarding Seller, the Business or the Purchased Assets, except as expressly set forth
in this Agreement or the Related Agreements or as and to the extent required by this Agreement
to be set forth in the Disclosure Schedule. Purchaser further agrees that, except only as expressly
provided in this Agreement or the Related Agreements, Seller will not have or be subject to any
liability to Purchaser or any other Person resulting from the distribution or use by Purchaser, any
of its Affiliates or any of their respective directors, officers, employees, agents, consultants,
accountants, counsel or other representatives of any such information, and any legal opinions,
memoranda, summaries or any other information, document or material made available to
Purchaser or its Affiliates or representatives in certain “data rooms,” management presentations
or any other form otherwise provided in expectation of the transactions contemplated by this
Agreement.

               (b)     Purchaser acknowledges and agrees that except for the representations and
warranties of Seller expressly set forth in ARTICLE III hereof and the Related Agreements, the
Purchased Assets are being acquired AS IS WITHOUT ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR INTENDED USE OR OTHER EXPRESSED OR
IMPLIED WARRANTY. Purchaser acknowledges and agrees that it is consummating the
transactions contemplated hereby without any representation or warranty, express or implied, by
any Person, except for the representations and warranties of Seller expressly set forth in
ARTICLE III hereof. Following the Closing, Seller will have no liability for a breach of
representation or warranty (and no breach of representation or warranty will require Seller to
return any portion of the Purchase Price to Purchaser) except in the case of actual, intentional
fraud.

                (c)     In connection with Purchaser’s investigation of Seller and the Business,
Purchaser has received from or on behalf of Seller certain projections, including projected
statements of operating revenues and income from operations of the Business and certain
business plan information of Seller. Purchaser acknowledges that there are uncertainties inherent
in attempting to make such estimates, projections and other forecasts and plans, that Purchaser is
familiar with such uncertainties, that Purchaser is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that Purchaser shall have no claim against Seller or any
other Person with respect thereto. Accordingly, Seller makes no representations or warranties
whatsoever with respect to such estimates, projections and other forecasts and plans (including
the reasonableness of the assumptions underlying such estimates, projections and forecasts)
except as set forth in ARTICLE III. Purchaser is relying on the representations and warranties of
Seller regardless of the knowledge obtained through its own investigation, diligence or
otherwise.

         4.6    Available Funds. Purchaser has sufficient cash resources on hand or available to it
in an aggregate amount sufficient to pay in cash any and all amounts required to be paid by it
pursuant to this Agreement, including the Cash Consideration and all fees and expenses related
to the transactions contemplated by this Agreement to be paid by Purchaser.


                                                40
             Case 21-10527-JTD        Doc 498-2      Filed 05/22/21     Page 46 of 66




        4.7    Brokers and Finders. No agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s or other similar fee
or commission for which Seller or any of its Affiliates could become liable in connection with
the transactions contemplated by this Agreement as a result of any action taken by or on behalf
of Purchaser or any of its subsidiaries.

                                           ARTICLE V

                                          COVENANTS

       5.1     Access to Information and Applicable Locations.

                (a)    From the date of this Agreement to the earlier of the Closing or the date
this Agreement is terminated, subject to the Confidentiality Agreement, Seller and its Affiliates
shall give Purchaser and Purchaser’s representatives, upon reasonable notice, reasonable access
during normal business hours to the offices, Facility, employees, and books and records relating
to the Business, and shall make the officers and employees of Seller and its Affiliates available
to Purchaser and its representatives as Purchaser and its representatives shall from time to time
reasonably request, in each case to the extent that such access and disclosure would not obligate
Seller to take any actions that would unreasonably disrupt the normal course of its business or
violate the terms of any contract to which Seller is bound or any Applicable Law; provided, that
all requests for access shall be directed to Gregg Milhaupt and/or Alex Delnik (collectively, the
“Designated Contacts”). Notwithstanding the foregoing, other than the Designated Contacts,
Purchaser is not authorized to and shall not (and shall cause its employees, agents,
representatives and Affiliates to not) contact any officer, director, employee, franchisee,
customer, supplier, distributor, lender or other material business relation of Seller prior to the
Closing without the prior written consent of a Designated Contact (it being agreed that if the
Designated Contact elects to give any such consent, the consent may be conditioned upon,
among other things, Seller being able to monitor or participate in any such contacts and any
discussions or dialogue resulting therefrom).

               (b)    Purchaser and their representatives shall treat and hold strictly confidential
any confidential information (in whatever form) provided by or on behalf of Seller to the extent
required by the Confidentiality Agreement.

        5.2    Preservation of Business. From the date of this Agreement until the earlier of the
Closing or the date this Agreement is terminated, (i) other than as specifically contemplated by
this Agreement or with the prior consent of Purchaser, Seller shall operate the Riverside Facility
and the Business in the ordinary course of business since the commencement of the Bankruptcy
Case and use commercially reasonable efforts to preserve intact the Purchased Assets and the
Business, retain the present officers and employees and consultants of the Business at their
current compensation and benefits levels, and preserve the Business’s goodwill and relationships
with customers, suppliers, distributors and others having material business dealings with Seller
or the Business, (ii) neither Seller nor any of its Affiliates shall sell or otherwise dispose of any
of the Purchased Assets other than inventories of finished goods at arm’s length in the ordinary
course of business as Seller has conducted the Business since the commencement of the
Bankruptcy Case and (iii) Seller shall not enter into any Contract (excluding ordinary course
                                                  41
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21    Page 47 of 66




purchases of feedstock) which (A) involves the payment or receipt by Seller of amounts in
excess of $250,000 (in the aggregate) or (B) has a duration of longer than six months.

        5.3    Efforts. Subject to the terms and conditions hereof, each party hereto shall use its
commercially reasonable efforts to consummate the transactions contemplated hereby as
promptly as practicable. The “commercially reasonable efforts” of any party hereto shall not
require such party, its Affiliates or representatives to divest or encumber any of the Purchased
Assets or any of the assets of the Purchaser or any of its Affiliates or to incur or expend any
material sums of money to remedy any breach of any representation or warranty hereunder or to
provide financing to any other party hereto for consummation of the transactions contemplated
hereby; provided, that if such party, its Affiliates or representatives remedy any such breach,
such party shall not be deemed to be in breach of such representation or warranty for purposes of
determining the other parties’ obligations to consummate the transactions contemplated hereby
pursuant to Section 6.1, in the case of Purchaser, or Section 7.1, in the case of Seller. Without
limiting the foregoing, Seller will reasonably cooperate (as more particularly addressed below)
with Purchaser, at Purchaser’s expense, in Purchaser’s efforts to obtain customary buyer-side
representation and warranty insurance (the “R&W Policy”) (payable solely by Purchaser) in
connection with the transactions contemplated by this Agreement. Any R&W Policy so obtained
shall specify that there is no right of, and that the insurer under the R&W Policy expressly
waives any claims of, subrogation, contribution, or otherwise against Seller or any of its
Affiliates, employees, or direct or indirect shareholders, members, directors, officers, or partners,
except in the case of actual, intentional fraud by Seller in connection with the negotiation,
execution, or performance of this Agreement. The cost of the R&W Policy (including the
premium, underwriting fee, surplus lines taxes, and other fees (including the brokerage fees))
shall be paid by Purchaser. From and after the binding of the R&W Policy (which shall include
the waivers described above), Purchaser shall provide Seller with a true and complete copy
thereof and shall not amend, modify, or cancel the R&W Policy if such amendment,
modification, or cancellation could reasonably be expected to adversely affect the rights of
Seller thereunder without the prior written consent of Seller (which consent may be granted or
withheld in Seller’s sole discretion). As set forth above, Seller shall reasonably cooperate with
Purchaser in connection with obtaining the R&W Policy (at Purchaser’s sole cost and expense),
including by making its officers and senior management available to Purchaser at reasonable
times and for reasonable periods of time; provided that, in no event, shall (i) the issuance of an
R&W Policy be a condition to or otherwise affect Purchaser’s obligation to consummate the
transactions set forth herein, or (ii) Seller or any employee, officer, director, agent or other
representative of Seller be required to provide any affidavit, certificate, application, agreement or
other covenant or assurance to Purchaser, the insurer under the R&W Policy or any other person
in connection with the underwriting or issuance thereof.

        5.4     Preservation of Records; Post-Closing Access and Cooperation. For a period of
six (6) years after the Closing Date or such other period (if longer) required by Applicable Law,
Purchaser shall preserve and retain, all corporate, accounting, legal, auditing, human resources
and other books and records included in the Purchased Assets that are in its possession relating to
the Business and the Purchased Assets prior to the Closing Date. Purchaser shall, after the
Closing Date, (a) permit Seller’s counsel and other professionals and counsel for any successor
to Seller and its respective professionals (collectively, “Permitted Access Parties”) reasonable

                                                 42
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 48 of 66




access, for the purpose of Seller’s tax reporting requirements, financial accounting and
compliance with Applicable Law, to the material financial and other books and records included
in the Purchased Assets that are in its possession, during regular business hours and upon
reasonable advance notice, which access shall include (i) the right of such Permitted Access
Parties to copy, at such Permitted Access Parties’ expense, such documents and records as they
may reasonably request in furtherance of the purposes described above, and (ii) Purchaser’s
copying and delivering to the relevant Permitted Access Parties such documents or records as
they may reasonably request in furtherance of the purposes described above, but only to the
extent such Permitted Access Parties furnish Purchaser with reasonably detailed written
descriptions of the materials to be so copied and the applicable Permitted Access Party
reimburses the Purchaser for the reasonable costs and expenses thereof, and (b) Purchaser shall
provide the Permitted Access Parties (at no cost to the Permitted Access Parties) with reasonable
access to Joe Italiano and/or Omar Abuaita during regular business hours and upon reasonable
advance notice so that Seller and the other Permitted Access Parties have information necessary
for the preparation of tax returns, collection of those Accounts Receivable that are Excluded
Assets, determination of the amount of any adjustment to the Cash Consideration pursuant to
Section 2.6 hereof, and other activities in connection with the administration and wind-down of
the Bankruptcy Case; provided that such access does not unreasonably interfere with the
Purchaser’s operation of the Business and Purchaser shall not be required to provide access for
requests unrelated to the Business or the Purchased Assets. Nothing in this Section 5.4 shall
require Purchaser to take any such action if (a) such action (i) could result in a waiver or breach
of any attorney-client, attorney work product or other legally recognized privileges or immunity
from disclosure or (ii) would result in the disclosure of any Trade Secrets of third parties or
violate any Applicable Laws related to the exchange of information or any obligation of
Purchaser with respect to confidentiality, or (b) such access or information is requested in
relation to disputes involving Purchaser, its equity holders or any of their respective Affiliates or
the Business or Purchased Assets, including disputes arising under this Agreement or any other
Related Agreement.

       5.5     Employees and Benefits.

               (a)     As of the Closing, Seller shall terminate the employment of all of those
Employees identified on Section 5.5(a) of the Disclosure Schedule (the “Subject Employees”).
Section 5.5(a) of the Disclosure Schedule hereto shall be amended from time to time prior to the
Closing (i) to delete any individuals who are no longer employed by Seller or (ii) upon written
notice from Purchaser to Seller, to add or remove any other individuals. Purchaser, in
cooperation with Seller, shall, at least five (5) Business Days prior to the Closing Date and
effective as of the Closing Date, extend a written offer of employment to those employees
selected by Purchaser, in its sole and absolute discretion (the “Selected Employees”), at a level
and with responsibilities that are substantially commensurate with their employment with Seller
and at a wage or salary and benefits and other compensation not less than the respective wages or
salaries and benefits and other compensation specified for such Selected Employees on Section
5.5(a) of the Disclosure Schedule. Those Selected Employees who accept offers of employment
with Purchaser and who become employees of Purchaser as of the Closing Date are referred to as
“Transferred Employees.”


                                                 43
           Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 49 of 66




               (b)     It is understood and agreed between the parties that all provisions
contained in this Agreement with respect to Benefit Plans or employee compensation are
included for the sole benefit of the respective parties hereto and do not and shall not create any
right in any other person, including, but not limited to, any Employee, any participant in any
benefit or compensation plan or any beneficiary thereof.

                (c)    In any termination or layoff of any Transferred Employee by Purchaser on
or after the Closing, Purchaser will comply fully, if applicable, with the WARN Act and all other
applicable foreign, Federal, state and local laws, including those prohibiting discrimination and
requiring notice to employees. Purchaser shall not at any time prior to sixty (60) days after the
Closing Date, effectuate a “plant closing” or “mass layoff” as those terms are defined in the
WARN Act affecting in whole or in part any facility, site of employment, operating unit or
employee of the Business without complying fully with the requirements of the WARN Act.
Purchaser shall be solely responsible for, and will bear the entire cost of, compliance with (or
failure to comply with) any such laws following the Closing Date.

               (d)     Solely to the extent required by COBRA and the regulations promulgated
thereunder, Purchaser shall be responsible for providing COBRA continuation coverage to
“M&A qualified beneficiaries” (as defined in COBRA) of Seller who experience a “qualifying
event” (as defined in COBRA) in respect of the transactions contemplated by this Agreement.

        5.6     Public Announcements. Purchaser and Seller will consult with each other before
issuing any press release or otherwise making any public statements or disclosures with respect
to the transactions contemplated by this Agreement, including the terms hereof, and no party
shall, without the prior written consent of the other party, issue any such press release or make
any such public statement, except as may be required by Applicable Law; provided, however,
that Seller may make public statements or disclosures with respect to this Agreement and the
transactions contemplated herein as may be necessary or advisable in connection with the
Bankruptcy Case, including, without limitation, to comply with the Bid Procedures Order and/or
in seeking issuance of the Sale Order.

       5.7    Transfer Taxes. To the extent that any sales, purchase, transfer, stamp,
documentary stamp, registration, use or similar taxes are payable by reason of the sale of the
Purchased Assets under this Agreement (“Transfer Taxes”), such Transfer Taxes shall be borne
and timely paid by Seller. Purchaser and Seller shall reasonably cooperate in good faith to
minimize, to the extent permissible under Applicable Law, the amount of any Transfer Taxes
that might otherwise be imposed in connection with the transactions contemplated by this
Agreement.

       5.8     Tax Proration. All Property Taxes levied with respect to the Purchased Assets for
any taxable period falling entirely within the period ending on or before the Closing Date shall
be the responsibility of Seller. All Property Taxes levied with respect to the Purchased Assets
for any taxable period that includes the Closing Date and ends after the Closing Date, whether
imposed or assessed before or after the Closing Date will be prorated based on the number of
days in such period that occur before the Closing Date, on the one hand, and the number of days
in such period that occur on or after the Closing Date, on the other hand, the amount of such
Property Taxes allocable to the portion of the period ending before the Closing Date being the
                                                44
              Case 21-10527-JTD       Doc 498-2      Filed 05/22/21      Page 50 of 66




responsibility of Seller and the remainder being the responsibility of Purchaser. If the exact
amount of any Property Taxes is not known on the Closing Date, such taxes shall be estimated
based upon the best available information at the time of Closing (i.e., the taxable value currently
assigned to the real property). There shall be no re-proration of Property Taxes after Closing.
Accordingly, the amount of such Property Taxes allocable to Seller pursuant to this 5.8 5.8 that
have not been paid prior to Closing, if any, will be included in Net Working Capital and shall be
paid to the appropriate Governmental Authority by Purchaser.

       5.9      [Reserved].

       5.10     [Reserved].

         5.11 Use of Names and Marks. As soon as reasonably practicable after the Closing,
but in no event more than thirty (30) Business Days after the Closing, Seller shall cause an
amendment to the certificate or articles of incorporation or formation (or any equivalent
organizational documents) of Seller to be filed with the appropriate Governmental Authority and
shall take all other action necessary to change Seller’s legal, registered, assumed, trade and
“doing business as” name, as applicable, to a name or names not containing any Acquired
Intellectual Property Rights, including “CarbonLITE” or any name confusingly similar to the
foregoing, and will cause to be filed as soon as practicable after the Closing, in all jurisdictions
in which Seller is qualified to do business, any documents necessary to reflect such change in its
legal, registered, assumed, trade and “doing business as” name, as applicable, or to terminate its
qualification therein. Seller further agrees that (i) from and after the date hereof until the earlier
of the Closing and the date on which this Agreement is validly terminated in accordance with its
terms, neither Seller nor any of its Affiliates will sell or license the right to use any of the
Acquired Intellectual Property Rights, including the name CarbonLITE, to any third party (other
than Purchaser) and (ii) from and after the Closing, Seller and its Affiliates will cease, and will
use reasonable best efforts to cause any purchaser or purchasers (other than Purchaser) of the
facilities owned by Affiliates of Seller in Reading, Pennsylvania (subject to the last sentence of
this Section 5.11), Dallas, Texas (subject to the last sentence of this Section 5.11), and Oxnard,
California to cease, to make any use of all Acquired Intellectual Property Rights, the name
“CarbonLITE,” and any similar names indicating affiliation with Purchaser, any of its Affiliates,
the Business, the Purchased Assets or the business or activities engaged in by Purchaser or any
of its Affiliates. Notwithstanding the foregoing, as to the facilities owned by Affiliates of Seller
and located in Reading, Pennsylvania (the “Reading Facility”) and Dallas, Texas (the “Dallas
Facility”), Purchaser agrees that, if requested by Seller and/or a purchaser(s) of the Reading
Facility and/or Dallas Facility (other than Purchaser), Purchaser will grant Seller and/or its
Affiliates or such purchaser(s) a short term license (in form and content reasonably satisfactory
to Purchaser) for a period of not to exceed ninety (90) days following the date of the Closing
hereunder to continue to use the name “CarbonLITE” as such purchaser(s) seeks to end and
permanently transition out of such use in connection with operations at the Reading Facility
and/or the Dallas Facility.

        5.12 No Successor Liability. The parties hereto agree that the Sale Order shall provide
that to the fullest extent permitted by Applicable Law (including under Section 363(f) of the
Bankruptcy Code), (a) Purchaser shall not be liable for any liability or Lien (other than Assumed
Liabilities) against Seller or any of Seller’s predecessors or Affiliates and (b) Purchaser shall
                                                45
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21    Page 51 of 66




have no successor or vicarious liability of any kind or character whether known or unknown as
of the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent,
with respect to the Business, the Purchased Assets or any liabilities of Seller arising prior to the
Closing Date.

        5.13 Assumption and Assignment of Contracts. At or prior to the Closing, Seller shall
assume and assign to Purchaser the Acquired Contracts, Acquired Real Property Leases,
Acquired Personal Property Leases and Permits and Licenses, and Purchaser shall pay in full the
Cure Costs (as a deduct against the Cash Consideration), in each case pursuant to Section 365 of
the Bankruptcy Code, the Sale Order and Section 2.1, subject to Purchaser’s provision of
adequate assurance as may be required under Section 365 of the Bankruptcy Code; provided,
however, that with respect to Cure Costs for which an objection has been filed that has not been
consensually resolved by the parties or determined by the Bankruptcy Court at or prior to the
Sale Hearing, Purchaser shall pay such disputed Cure Cost amount into an escrow in accordance
with the Sale Order pending final resolution of such dispute, and any amounts so paid by
Purchaser into escrow shall reduce the Cash Consideration payable to Seller on a dollar-for-
dollar basis, with it being agreed that Seller will be entitled to any amount remaining in escrow
after the final resolution of all disputed Cure Costs and the payment from escrow of all amounts
finally determined to be owed. Notwithstanding anything to the contrary in this Agreement,
Purchaser expressly acknowledges that Seller’s inability to assume and assign any Acquired
Contracts, Acquired Real Property Leases, Acquired Personal Property Leases and/or Permits
and Licenses by reason of Purchaser’s failure to provide adequate assurance of future
performance with respect thereto to the Bankruptcy Court’s satisfaction shall have no effect on
Purchaser’s obligation to consummate the transactions set forth herein and any such Acquired
Contracts, Acquired Real Property Leases, Acquired Personal Property Leases and/or Permits
and Licenses Seller fails to so assume and assign at the Closing shall for all purposes thereafter
be deemed Excluded Assets.

        5.14 Transfer of 401(k) Plan. As soon as practicable following (a) Purchaser’s
presentation to Seller of evidence reasonably satisfactory to Seller that Purchaser’s 401(k) plan
(“Purchaser’s 401(k) Plan”) meets the requirements for qualification under Section 401(a) of the
Code, (b) Seller’s presentation to Purchaser of evidence reasonably satisfactory to Purchaser that
Seller’s 401(k) plan (“Seller’s 401(k) Plan”) meets the requirements for qualification under
Section 401(a) of the Code (including, without limitation, evidence reasonably satisfactory to
Purchaser that the operational compliance failures identified in the most recent independent
auditor’s report for the Seller’s 401(k) Plan have been fully corrected under the pending
correction procedure process), and (c) the presentation to Seller of instructions for the transfer of
the assets of Seller’s 401(k) Plan to the trustee of Purchaser’s 401(k) Plan, Seller shall cause to
be transferred to Purchaser’s 401(k) Plan the assets and liabilities, including participant loan
receivables, from Seller’s 401(k) Plan for the Transferred Employees (excluding those
employees who retired effective on or prior to the date of transfer) in accordance with applicable
requirements of the Code. Purchaser shall direct the trustee of Purchaser’s 401(k) Plan to accept
such transfer of assets from Seller’s 401(k) Plan. Upon such transfer of assets, Purchaser’s
401(k) Plan shall assume the accrued benefit liabilities under Seller’s 401(k) Plan solely with
respect to the amount of the transferred accrued benefits with respect to the Transferred
Employees and their respective beneficiaries. In order to implement this Section 5.14, Purchaser

                                                 46
            Case 21-10527-JTD          Doc 498-2       Filed 05/22/21     Page 52 of 66




and Seller shall cooperate in the exchange of information, the notification of Transferred
Employees and the preparation of any documentation required to be filed with any governmental
agency. Without limiting the generality of the foregoing, Seller shall promptly provide Purchaser
with such documents and other information as Purchaser shall reasonably request to assure itself
that the trust-to-trust transfer described herein may be accepted into Purchaser’s 401(k) Plan in
accordance with Applicable Law. Notwithstanding the foregoing, Purchaser, in its sole
discretion, may in lieu of a trustee-to-trustee transfer, allow direct rollovers of the account
balances of Transferred Employees (including participant loan receivables) to Purchaser’s 401(k)
Plan; provided, for the avoidance of all doubt, that Purchaser shall either (x) accept a trustee-to-
trustee transfer, or (y) direct rollover of any assets or liabilities of Seller’s 401(k) Plan so long as
Seller delivers evidence reasonably satisfactory to Purchaser that the operational compliance
failures identified in the most recent independent auditor’s report for the Seller’s 401(k) Plan
have been fully corrected under the pending correction procedure process and that the Seller’s
401(k) Plan otherwise meets the requirements for qualification under Section 401(a) of the Code.

       5.15 Purchased Assets held by Affiliates. Without limiting Seller’s obligations under
Section 10.9 hereof, in the event that an Affiliate of Seller owns or holds any assets, rights or
properties that, if owned or held by Seller at the Closing, would constitute Purchased Assets
(“Wayward Assets”), Holdings shall cause each such Affiliate to transfer and assign, for no
additional consideration, such Wayward Assets to Purchaser by transfer documents in form and
content not inconsistent with the terms and provisions hereof and otherwise in form and content
reasonably requested by Purchaser. At the Closing, Holdings shall execute and deliver the
Holdings Assignment to Purchaser.

       5.16 Purchased Assets at Palmyrita Site. As soon as practicable following the Closing,
Purchaser shall remove, or cause to be removed, all of the Purchased Assets located at the
Palmyrita Site. Seller shall grant, and use reasonable best efforts to cause the landlord under the
Palmyrita Lease to grant, Purchaser and its representatives access to the Palmyrita Site during
normal business hours as reasonably necessary to facilitate such removal.

       5.17 Benefit Plan Cooperation. Prior to the Closing, Seller shall cooperate in good
faith with and provide reasonable assistance to Purchaser in connection with and to facilitate
Purchaser and/or its Affiliates’ establishment of new health, welfare and retirement plans for the
Transferred Employees (including, without limitation, Seller’s prompt execution and delivery of
broker access and change of broker forms in respect of Benefit Plans in form and content
reasonably satisfactory to Seller and the delivery of claims and other participant information, in
each case, as reasonably requested by Purchaser and not prohibited or restricted by applicable
law).

        5.18 ERP/IT Cooperation and Access. Without limiting the generality of Section 2.1(l)
or Section 5.1, from the date of this Agreement to the earlier of the Closing or the date this
Agreement is terminated, Seller shall, and shall cause its Affiliates to, cooperate in good faith
(but at no material cost or expense to Seller) with and provide reasonable access and assistance
to Purchaser and its Affiliates during normal business hours in connection with and to facilitate
Purchaser’s and/or its Affiliates’ transitioning of any enterprise resource planning system or
information technology system relating to the Business or the Purchased Assets to the enterprise

                                                  47
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 53 of 66




resource planning systems or information technology systems of Purchaser and/or its Affiliates
so that such transitioning can be effectuated at Closing or as soon thereafter as possible.

                                          ARTICLE VI

                       CONDITIONS PRECEDENT TO OBLIGATIONS
                                   OF PURCHASER

        The obligations of Purchaser at Closing under this Agreement are subject to the
satisfaction (or waiver by Purchaser) of the following conditions precedent on or before the
Closing Date:

        6.1     Warranties True as of Present Date. Each of the representations and warranties of
Seller contained in Sections 3.1, 3.2, 3.3, 3.4 and 3.18 (a) that are qualified as to Material
Adverse Effect shall be true and correct in all respects as of the Closing Date as if made anew as
of such date (except to the extent such representations and warranties expressly relate to an
earlier date (in which case, as of such earlier date)), except to the extent of changes or
developments contemplated by the terms of this Agreement or caused by the transactions
contemplated hereby; and (b) that are not so qualified shall be true and correct (without giving
effect to any qualifications as to “materiality,” “Material Adverse Effect” or similar
qualifications as to materiality) as of the Closing Date as if made anew as of such date (except to
the extent such representations and warranties expressly relate to an earlier date (in which case,
as of such earlier date)), except to the extent of changes or developments contemplated by the
terms of this Agreement or caused by the transactions contemplated hereby and except for
failures of such representations and warranties to be true and correct as do not and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       6.2     Compliance with Agreements and Covenants. Seller shall have performed and
complied with all of the covenants, obligations and agreements contained in this Agreement to
be performed and complied with by it on or prior to the Closing Date, in all material respects,
including delivery of the documents referred to in Section 2.7(b).

       6.3    No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit or proceeding shall be
pending, which would be reasonably expected to prohibit, the consummation of the transactions
contemplated hereby.

        6.4     Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court, shall be in full force and effect, shall not have been vacated, reversed, stayed, modified or
amended in any manner not approved by Purchaser, shall have become final and no longer be
subject to (or subject to a pending) appeal, vacatur, reversal or motion for reconsideration, and
shall not be subject to a stay; provided, however, that if no person, entity or governmental unit
has specifically questioned, challenged or objected to the good faith (as such term is used within
the meaning of section 363 of the Bankruptcy Code) of Purchaser at or before the Sale Hearing
(any such question, challenge or objection, a “Good Faith Objection”), and the Sale Order is not
subject to a pending appeal, vacatur, reversal or motion for reconsideration based on a Good
Faith Objection or the Bankruptcy Court’s determination that Purchaser is a good faith purchaser
                                                48
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21    Page 54 of 66




within the meaning of section 363 of the Bankruptcy Code (a “Pending Good Faith Review”),
and is not subject to a stay, as of the Closing, then the Sale Order need only have been entered by
the Bankruptcy Court and be in full force and effect and not subject to a stay as of the Closing.

      6.5     No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.

        Any waiver of a condition by Purchaser shall be effective only if such waiver is stated in
writing and signed by Purchaser; provided, however, that the consent of Purchaser to the Closing
shall constitute a waiver by Purchaser of any conditions to Closing as to Purchaser not satisfied
as of the Closing Date.

                                          ARTICLE VII

                CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

       The obligations of Seller at Closing under this Agreement are subject to the satisfaction
(or waiver in writing by Seller) of the following conditions precedent on or before the Closing
Date:

        7.1     Warranties True as of Present Date. Each of the representations and warranties of
Purchaser contained in ARTICLE IV (a) that are qualified as to “material adverse effect” shall be
true and correct as of the Closing Date as if made anew as of such date (except to the extent such
representations and warranties expressly relate to an earlier date (in which case, as of such earlier
date)), except to the extent of changes or developments contemplated by the terms of this
Agreement or caused by the transactions contemplated hereby, and (b) that are not so qualified
shall be true and correct as of the Closing Date as if made anew as of such date (except to the
extent such representations and warranties expressly relate to an earlier date (in which case, as of
such earlier date)), except to the extent of changes or developments contemplated by the terms of
this Agreement or caused by the transactions contemplated hereby and except for failures of the
representations and warranties referred to in this clause (b) to be true and correct as do not and
would not reasonably be expected to have, in the aggregate, a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby.

       7.2     Compliance with Agreements and Covenants. Purchaser shall have performed and
complied with all of its covenants, obligations and agreements contained in this Agreement to be
performed and complied with by it on or prior to the Closing Date, in all material respects,
including delivery of the documents referred to in Section 2.7(b) hereof.

       7.3    No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit or proceeding shall be
pending, which would be reasonably expected to prohibit, the consummation of the transactions
contemplated hereby.

        7.4    Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court, shall be in full force and effect, shall not have been vacated, reversed, stayed, modified or
amended in any manner not approved by Seller, shall have become final and no longer be subject
                                                 49
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 55 of 66




to (or subject to a pending) appeal, vacatur, reversal or motion for reconsideration, and shall not
be subject to a stay; provided, however, that if no person, entity or governmental unit has made a
Good Faith Objection at or before the Sale Hearing, and the Sale Order is not subject to a
Pending Good Faith Review, and is not subject to a stay, as of the Closing, then the Sale Order
need only have been entered by the Bankruptcy Court and be in full force and effect and not
subject to a stay as of the Closing.

        Any waiver of a condition by Seller shall be effective only if such waiver is stated in
writing and signed by Seller; provided, however, that the consent of Seller to the Closing shall
constitute a waiver by Seller of any conditions as to Seller to Closing not satisfied as of the
Closing Date.

                                          ARTICLE VIII

                                         TERMINATION

       8.1    Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

               (a)     With the mutual written consent of Purchaser and Seller;

                (b)     By either Purchaser or Seller if the Closing shall not have occurred on or
before June 10, 2021 (as extended pursuant to Section 8.1(k)) (the “Termination Date”);
provided, the right to terminate this Agreement under this Section ‎8.1(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been the primary cause
of, or primarily resulted in, the failure of the Closing to occur on or before the Termination Date;

               (c)     By Seller, if Purchaser shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this Agreement, which
breach or failure to perform (A) would give rise to the failure of a condition set forth in Section
7.1 or Section 7.2 and (B) has not been or is incapable of being cured by Purchaser within ten
(10) Business Days after its receipt of written notice thereof from Seller;

               (d)     By Purchaser, if Seller shall have breached or failed to perform any of
their representations, warranties, covenants or other agreements contained in this Agreement,
which breach or failure to perform (A) would give rise to the failure of a condition set forth in
Section 6.1 or Section 6.2 and (B) has not been or is incapable of being cured by Seller within
ten (10) Business Days after their receipt of written notice thereof from Purchaser;

               (e)    By Seller if (i) all of the conditions set forth in ARTICLE VI have been
satisfied or waived (other than those conditions that by their terms are to be satisfied at the
Closing) and (ii) Purchaser fails to proceed with and consummate the Closing within three
Business Days after receipt of written notice from Seller that Seller is ready, willing and able to
proceed with and consummate the Closing;

               (f)    By Purchaser if (i) all of the conditions set forth in Article VII have been
satisfied or waived (other than those conditions that by their terms are to be satisfied at the

                                                50
            Case 21-10527-JTD           Doc 498-2    Filed 05/22/21      Page 56 of 66




Closing) and (ii) Seller fails to proceed with and consummate the Closing within three Business
Days after receipt of written notice from Purchaser that Purchaser is ready, willing and able to
proceed with and consummate the Closing;

                 (g)     By Purchaser, if (i) after the conclusion of the Auction if Purchaser is the
Successful Bidder, Seller or any of its Affiliates take steps in furtherance of any Alternative
Transaction or seeks to have the Bankruptcy Court enter an Order dismissing, or converting into
cases under Chapter 7 of the Bankruptcy Code, any of the cases commenced by Seller under
Chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Case, or appointing a
trustee in the Bankruptcy Case or appointing a responsible officer or an examiner with enlarged
powers (other than a fee examiner) relating to the operation of Seller’s business pursuant to
Section 1104 of the Bankruptcy Code, or such an order of dismissal, conversion or appointment
is entered for any reason and is not reversed or vacated within five (5) days after the entry
thereof, or (ii) after the conclusion of the Auction if Purchaser is the Back-Up Bidder, Seller or
any of its Affiliates take steps in furtherance of any Alternative Transaction other than that of the
Successful Bidder or seeks to have the Bankruptcy Court enter an Order dismissing, or
converting into cases under Chapter 7 of the Bankruptcy Code, any of the cases commenced by
Seller under Chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Case, or
appointing a trustee in the Bankruptcy Case or appointing a responsible officer or an examiner
with enlarged powers (other than a fee examiner) relating to the operation of Seller’s business
pursuant to Section 1104 of the Bankruptcy Code, or such an order of dismissal, conversion or
appointment is entered for any reason and is not reversed or vacated within five (5) days after the
entry thereof;

                (h)     By either Purchaser or Seller if any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such order, decree,
ruling or other action shall have become final and nonappealable;

               (i)     [Reserved];

               (j)     [Reserved]; or

                (k)    By Purchaser if: (i) the Auction for the Riverside Facility shall not have
been held, conducted and concluded on or before May 21, 2021; (ii) Purchaser is not selected
and designated as the Successful Bidder or Back-Up Bidder in the Notice of Successful Bidder to
be filed by Seller on or before May 23, 2021; (iii) the Sale Hearing shall not have been held and
concluded on or before June 3, 2021; (iv) the Sale Order shall not have been entered on or before
June 4, 2021; or (v) the Closing of the transactions contemplated by this Agreement shall not
have occurred on or before June 10, 2021; provided that Seller and Purchaser may mutually
agree in writing to extend such milestones. For the avoidance of doubt, Purchaser shall not have
the right to terminate this Agreement pursuant to this Section 8.1(k) with respect to any of the
milestone dates set forth in clauses (iii), (iv) and (v) of this Section 8.1(k) (but no others) in the
event that Seller has obtained agreement from the existing secured lenders having the right to
approve the transaction timeline for the transaction contemplated herein an extension of the
applicable date; provided, that no such date may be extended (A) by more than five Business
Days or (B) more than once, in each case, without first obtaining Purchaser’s written consent,
                                                   51
             Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 57 of 66




which consent Purchaser may grant or withhold in its sole discretion; and, provided further, that
in the event the milestone dates set forth in clauses (iii), (iv) or (v) of this Section 8.1(k) are
extended as provided herein, the Termination Date shall automatically be extended by the same
amount of time.

Notwithstanding anything else contained in this Agreement, the right to terminate this
Agreement under this Section 8.1 shall not be available to any party (a) that is in material breach
of its obligations hereunder or (b) whose failure to fulfill its obligations or to comply with its
covenants under this Agreement has been the primary cause of, or primarily resulted in, the
failure to satisfy any condition to the obligations of either party hereunder.

        8.2    Expenses. Except as otherwise provided in Section 10.15, whether or not the
Closing occurs, all Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such Expenses. As used in this
Agreement, “Expenses” means the out-of-pocket fees and expenses of the party’s independent
advisor, counsel and accountants, incurred or paid by the party or on its behalf in connection
with this Agreement and the transactions contemplated hereby.

        8.3     Effect of Termination. In the event of termination of this Agreement by either
Purchaser or Seller as provided in Section 8.1, this Agreement will forthwith become void and
have no further force or effect, without any liability on the part of Purchaser or Seller; provided,
however, that the provisions of Section 8.2, this Section 8.3, Section 2.6(a)(ii), Section 9.2 and
Sections 10.11, 10.12 and 10.15 will survive any termination hereof; provided, further, however,
that subject to the terms of this Section 8.3, nothing in this Section 8.3 shall relieve any party of
any liability for any breach by such party of this Agreement prior to the date of any such
termination. For the avoidance of all doubt, upon any termination of this Agreement pursuant to
Section 8.1(c) or (e) above, (a) Seller shall have the right to collect the Deposit (and all interest
accrued thereon) from the Escrow Holder as liquidated damages in accordance with Section
2.6(a)(ii) above and (b) Purchaser and Seller shall deliver a joint written instruction, in
accordance with the Escrow Agreement, to the Escrow Holder instructing the Escrow Holder to
disburse the Deposit (and all interest accrued thereon), less an amount equal to Seller’s share of
the Escrow Holder’s fees and charges, to Seller. In connection with any termination pursuant to
this Agreement (other than pursuant to Section 8.1(c) or Section 8.1(e)), (i) Purchaser shall be
entitled to the prompt return of the Deposit (and all interest accrued thereon), less an amount
equal to Purchaser’s share of the Escrow Holder’s fees and charges and (ii) Purchaser and Seller
shall deliver a joint written instruction, in accordance with the Escrow Agreement, to the Escrow
Holder instructing the Escrow Holder to disburse the Deposit (and all interest accrued thereon) to
Purchaser.

                                           ARTICLE IX

                              BANKRUPTCY COURT MATTERS

       9.1     Motion for Approvals.

              (a)     No later than the times set forth in the Bid Procedures Order (as may be
modified pursuant to the terms thereof with the prior written consent of Purchaser to the extent
                                                 52
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 58 of 66




such modifications relate to this Agreement and adversely affect Purchaser, such consent not to
be unreasonably withheld), Seller will (subject to Purchaser’s and Seller’s rights and obligations
set forth in Section 9.1(c) below) make all filings and give all notices, relating to this Agreement
as Seller is required to make and give pursuant to the Bid Procedures Order (as may be modified
pursuant to the terms thereof with the prior written consent of Purchaser to the extent such
modifications relate to this Agreement and adversely affect Purchaser, such consent not to be
unreasonably withheld). Seller shall take all actions as may be reasonably necessary to obtain
entry of the Sale Order, including furnishing affidavits, declarations or other documents or
information for filing with the Bankruptcy Court. Purchaser agrees that it will promptly take
such actions as are reasonably requested by Seller to assist in obtaining entry of the Sale Order
and a finding of adequate assurance of future performance by Purchaser, including furnishing
affidavits or other documents or information for filing with the Bankruptcy Court for the
purposes, among others, of providing necessary assurances of performance by Purchaser under
this Agreement and demonstrating that Purchaser is a “good faith” Purchaser under Section
363(m) of the Bankruptcy Code. Both Purchaser’s and Seller’s obligations to consummate the
transactions contemplated in this Agreement shall be conditioned upon the Bankruptcy Court’s
entry of the Sale Order. If the Bankruptcy Court refuses to issue the Sale Order or to approve a
sale of the Purchased Assets to Purchaser at the Sale Hearing, then this transaction shall
automatically terminate and Seller and the Purchaser shall be relieved of any further liability or
obligation hereunder. In the event that a third party (an “Upset Purchaser” and the underlying
purchase agreement between the Upset Purchaser and Seller, the “Upset Agreement”) is
approved by the Bankruptcy Court as the purchaser of the Purchased Assets at the Sale Hearing,
and Purchaser’s bid as reflected in this Agreement is the next highest bid at the Auction, then
notwithstanding anything to the contrary in this Agreement, this Agreement shall not terminate,
but rather shall become a “back-up bid” which shall (subject to Purchaser’s other rights of
termination hereunder) remain open for acceptance by Seller until the closing of the sale
transaction with the Upset Purchaser, but subject and subordinate in all respects to the rights of
the Upset Purchaser under the Upset Agreement. Upon entry of the Sale Order in accordance
with the provisions of this Section 9.1(a), the condition set forth in this Section 9.1(a) shall
conclusively be deemed satisfied.

                (b)    If the Sale Order or any other orders of the Bankruptcy Court relating to
this Agreement or the transactions contemplated hereby are appealed by any Person (or if any
petition for certiorari or motion for reconsideration, amendment, clarification, modification,
vacatur, stay, rehearing or re-argument shall be filed with respect to the Bid Procedures Order (as
may be modified pursuant to the terms thereof with the prior written consent of Purchaser, not to
be unreasonably withheld) and the Sale Order, or other such order) subject to the rights otherwise
arising from this Agreement, Seller shall take all actions as may be reasonably necessary to
prosecute such appeal, petition or motion and obtain an expedited resolution of any such appeal,
petition or motion; provided, however, nothing herein shall be deemed to require Seller to so
pursue any such appeal or other actions beyond the Termination Date if this Agreement is
terminated in accordance with its terms after the Termination Date.

                (c)     Purchaser and Seller shall consult with each other regarding pleadings,
notices and filings that any of them intends to file with the Bankruptcy Court in connection with,
or which might reasonably be expected to adversely affect, the Bankruptcy Court’s approval of

                                                53
            Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 59 of 66




the Sale Order, including, sharing in advance any drafts for the other’s review and comment, it
being agreed that each party shall give reasonable consideration to, and incorporate into the
relevant pleading, notice or filing, any reasonable comments the other(s) may provide within a
reasonable time prior to the filing of any such pleading, notice or filing. No party hereto shall
seek any modification to the Sale Order by the Bankruptcy Court or any other Governmental
Authority of competent jurisdiction to which a decision relating to the Bankruptcy Case has been
appealed, in each case, without prior written consent of the other(s) in its/their sole discretion.

       9.2     Bidding Procedures. Purchaser and Seller acknowledge entry of the Bid
Procedures Order. Seller shall take all actions as may be reasonably necessary to carry out the
process contemplated in the Bidding Procedures, including (i) holding the Auction for the
Riverside Facility on or before May 21, 2021, and (ii) filing and having entered the Sale Order
on or before June 4, 2021.

                                          ARTICLE X

                                      MISCELLANEOUS

        10.1 Amendment. This Agreement may be amended, modified or supplemented only in
a writing signed by Purchaser and Seller.

        10.2 Notices. Any notice, request, instruction or other document to be given hereunder
by a party hereto shall be in writing and shall be deemed to have been given (i) when received if
given in person or by courier or a courier service, (ii) on the date of transmission if sent by
confirmed electronic mail, (iii) on the next Business Day if sent by an overnight delivery service,
or (iv) five Business Days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid:

               (a)    If to Seller, addressed as follows:

                      CarbonLite Industries, LLC
                      c/o Force 10 Partners
                      5271 California Avenue, Suite 270
                      Irvine, CA 92617
                      Attn: Mr. Brian Weiss
                      Email: bweiss@force10partners.com

               With a copy (which shall not constitute notice) to:

                      Pachulski Stang Ziehl & Jones LLP
                      10100 Santa Monica Blvd., 13th Floor
                      Los Angeles, CA 90067
                      Attention: Gabriel I Glazer, Esq. and Steven W. Golden, Esq.
                      Email: gglazer@pszjlaw.com and sgolden@pszjlaw.com

               (b)    If to Purchaser, addressed as follows:


                                                54
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 60 of 66




                       TSG Shelf II Acquisition, LLC
                       c/o The Sterling Group, L.P.
                       9 Greenway Plaza, Suite 2400
                       Houston, Texas 77046
                       Attention: Scott Maclaren; Max Klupchak
                       Email: smaclaren@sterling-group.com; mklupchak@sterling-group.com


               with a copy (which shall not constitute notice) to:

                       Willkie Farr & Gallagher LLP
                       600 Travis Street, Suite 2100
                       Houston, Texas 77002
                       Attention: Bruce C. Herzog and Paul Shalhoub
                       Email: bherzog@willkie.com and pshalhoub@willkie.com

or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.

       10.3 Waivers. The failure of a party hereto at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to enforce the same. No
waiver by a party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Agreement shall be effective unless in writing, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of any such condition
or breach in other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

       10.4 Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by email). Such delivery of
counterparts shall be conclusive evidence of the intent to be bound hereby and each such
counterpart and copies produced therefrom shall have the same effect as an original. To the
extent applicable, the foregoing constitutes the election of the Parties to invoke any law
authorizing electronic signatures.

        10.5 Interpretation. The headings preceding the text of Articles and Sections included
in this Agreement and the headings to Sections of the Disclosure Schedule are for convenience
only and shall not be deemed part of this Agreement or the Disclosure Schedule or be given any
effect in interpreting this Agreement or the Disclosure Schedule. The use of the masculine,
feminine or neuter gender herein shall not limit any provision of this Agreement. The use of the
terms “including” or “include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively. The term “made available to Purchaser” means made
available in the Data Room at least two (2) Business Days prior to the date hereof. Underscored
references to Articles, Sections, Exhibits or Schedules shall refer to those portions of this
Agreement. Time is of the essence of each and every covenant, agreement and obligation in this
Agreement. Neither Purchaser nor Seller shall be deemed to be in breach of any covenant
contained in this Agreement if such party’s deemed breach is the result of any action or inaction
on the part of the other.
                                                55
            Case 21-10527-JTD         Doc 498-2     Filed 05/22/21     Page 61 of 66




     10.6 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.

        10.7 Binding Agreement; Assignment. This Agreement and the Related Agreements
shall be binding upon and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned (including by operation of law) by any party without the
prior written consent of the other party(ies). For all purposes hereof, a transfer, sale or
disposition of a majority of the capital stock or other voting interest of a party (whether by
contract or otherwise) shall be deemed an assignment requiring consent hereunder. Any
purported assignment in contravention of this Section 10.7 shall be null and void.
Notwithstanding the foregoing or anything else in this Agreement to the contrary, Purchaser may
(a) transfer or assign its rights, interests or obligations under this Agreement, in whole or from
time to time in part, to one or more of its Affiliates, provided that Purchaser will remain liable
for the performance of its obligations and will provide notice to Seller of such assignment and
(b) collaterally assign its rights hereunder to any lender of Purchaser.

       10.8 Third Party Beneficiaries. This Agreement is solely for the benefit of the parties
hereto and no provision of this Agreement shall be deemed to confer upon third parties, either
express or implied, any remedy, claim, liability, reimbursement, cause of action or other right.

        10.9 Further Assurances. Upon the reasonable request of Purchaser or Seller, each
party will on and after the Closing Date execute and deliver to the other parties such other
documents, assignments and other instruments as may be reasonably required (without imposing
any material monetary obligations or other obligations beyond those specifically imposed on the
cooperating party(ies) by the other provisions of this Agreement or the Related Agreements) to
effectuate completely the transactions contemplated hereby, and to effect and evidence the
provisions of this Agreement and the Related Agreements and the transactions contemplated
hereby. For the avoidance of doubt, as to Seller, the obligations set forth in this Section 10.9
shall lapse and cease to be of any further force or effect upon the closing of the Bankruptcy Case.

        10.10 Entire Understanding. The Exhibits, Schedules and Disclosure Schedules
identified in this Agreement are incorporated herein by reference and made a part hereof. This
Agreement and the Related Agreements set forth the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and understandings
among the parties.

     10.11 EXCLUSIVE JURISDICTION OF BANKRUPTCY COURT. IN THE EVENT
ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING
OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS AGREEMENT
HEREBY (A) AGREE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED ONLY IN THE BANKRUPTCY COURT, WHICH SHALL HAVE
SOLE AND EXCLUSIVE JURISDICTION OVER ANY SUCH MATTERS; (B) CONSENT
                                  56
            Case 21-10527-JTD         Doc 498-2      Filed 05/22/21    Page 62 of 66




AND SUBMIT TO PERSONAL JURISDICTION OF THE BANKRUPTCY COURT AND TO
SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS; AND (C) AGREE TO WAIVE TO THE
FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR
ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR
ACTION WAS BROUGHT IN AN INCONVENIENT FORUM.

        10.12 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12.

        10.13 Disclosure Schedule. The inclusion of information in the Disclosure Schedule
shall not be construed as an admission that such information is material to Seller or the Business.
In addition, matters reflected in the Disclosure Schedule are not necessarily limited to matters
required by this Agreement to be reflected in the Disclosure Schedule. Such additional matters
are set forth for informational purposes only and do not necessarily include other matters of a
similar nature. Neither the specifications of any dollar amount in any provision of this
Agreement nor the inclusion of any specific item in the Disclosure Schedule is intended to imply
that such amount, or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in the Disclosure Schedule is or is not
material for purposes of this Agreement. Further, neither the specification of any item or matter
in any representation, warranty or covenant contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such item or matter, or other
items or matters, are or are not in the ordinary course of business, and no party shall use the fact
of setting forth or the inclusion of any such items or matter in any dispute or controversy
between the parties as to whether any obligation, item or matter not described herein or included
in the Disclosure Schedule is or is not in the ordinary course of business for purposes of this
Agreement. Provided that any such amended disclosure does not materially affect the value of
the Purchased Assets or result in additional liability to Purchaser, Purchaser and Seller may
mutually agree at any time prior to Closing to amend all schedules to correct errors and to add
omitted items, or new items that first arise or occur after the date hereof. The sections of the

                                                57
            Case 21-10527-JTD         Doc 498-2       Filed 05/22/21    Page 63 of 66




Disclosure Schedule described in Section 2.1(i), Section 2.1(j), Section 2.1(m), Section 2.1(q),
Section 2.8 and Section 5.5(a) shall be amended at the times, and subject to the terms and
conditions, specified therein. Seller shall update Section 3.6(g) of the Disclosure Schedule (i) at
least five Business Days prior to the Closing to reflect an accurate list of the final Cure Costs and
(ii) at the times, and subject to the terms and conditions specified in Section 2.1(o).

        10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the offending term
or provision in any other situation or in any other situation or in any other jurisdiction. If the
final judgment of a court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within which the judgment
may be appealed.

        10.15 Attorneys’ Fees. In the event that Seller or Purchaser bring an action or other
proceeding to enforce or interpret the terms and provisions of this Agreement, the prevailing
party(ies) in that action or proceeding shall be entitled to have and recover from the non-
prevailing party(ies) all such reasonable, out of pocket fees, costs and expenses (including,
without limitation, all court costs and reasonable attorneys’ fees) as the prevailing party(ies) may
suffer or incur in the pursuit or defense of such action or proceeding.

         10.16 Construction. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or interpretation arises, the
language shall be construed as mutually chosen by the parties to express their mutual intent, and
no rule of strict construction shall be applied against any party. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.

       10.17 [Reserved].

        10.18 Survival. Except for Purchaser’s representations and acknowledgments set forth
in Sections 4.5 and 4.7 hereof and Seller’s representations set forth in Sections 3.1, 3.2 and 3.18
of this Agreement (all of which shall survive and continue in force following the Closing) and
without in any way affecting Seller’s disclaimer set forth in Section 3.22 hereof, the respective
representations and warranties of Purchaser and Seller under this Agreement shall lapse and
cease to be of any further force or effect effective immediately following the Closing. Except as
provided in the immediately preceding sentence, the covenants and agreements of Seller and
Purchaser herein, or in any certificates or other documents delivered prior to or at the Closing,
shall not be deemed waived or otherwise affected by the Closing.

       10.19 No Vicarious Liability. This Agreement may only be enforced against the parties
hereto and their respective successors and permitted assigns. Any Claims or Proceedings that
                                                 58
            Case 21-10527-JTD        Doc 498-2       Filed 05/22/21    Page 64 of 66




may be based upon, arise out of, or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement) may be made
only against the Persons that are signatories to this Agreement, and their respective successors
and permitted assigns, and no agent, Affiliate or representative of any such Person (including any
Person negotiating or executing this Agreement on behalf of such Person) will have any liability
with respect to this Agreement or with respect to any Claim that may arise out of or relate to this
Agreement, or the negotiation, execution, or performance of this Agreement (including a
representation or warranty made in connection with this Agreement or as an inducement to enter
into this Agreement). Nothing in this Section‎ ‎10.19 will impair or adversely affect the rights of
Purchaser or any other Person set forth in any other Contract executed and delivered in
connection with the consummation of the transactions contemplated under this Agreement and
the Related Agreements.

        10.20 Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement is not performed in accordance with its specific terms or is
otherwise breached. Accordingly, from and after the entry of the Sale Order, Seller, on the one
hand, and Purchaser on the other hand, will be entitled to obtain an injunction or injunctions to
prevent breach of the provisions of this Agreement and to enforce specifically this Agreement
and its terms and provisions, without the necessity of proving the inadequacy of money damages
as a remedy, in addition to any other remedy to which they may be entitled, at law or in equity.



                                        [Signature page follows]




                                                59
          Case 21-10527-JTD       Doc 498-2        Filed 05/22/21       Page 65 of 66




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered as of the date first above written.


                                           SELLER:

                                           CarbonLite Industries, LLC, a Delaware limited
                                           liability company and Debtor and Debtor in
                                           Possession


                                           By:
                                                 Name: Brian Weiss
                                                 Title: Chief Restructuring Officer

                                           PURCHASER:

                                           TSG Shelf II Acquisition, LLC, a Delaware
                                           limited liability company


                                           By:
                                                 Name: Scott MacLaren
                                                 Title: Vice President

      THE UNDERSIGNED HEREBY JOINS IN THIS AGREEMENT FOR THE LIMITED
      PURPOSE EXPRESSLY SET FORTH IN THE PREAMBLE TO THIS AGREEMENT:

                                           CarbonLite Holdings LLC, a Delaware limited
                                           liability company



                                           By: ________________________________
                                           Name: Brian Weiss
                                           Title: Chief Restructuring Officer




                          Signature Page for Asset Purchase Agreement
Case 21-10527-JTD   Doc 498-2   Filed 05/22/21   Page 66 of 66
